UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code:(802)229-3113 Date of fiscal year end: December 31,2010 Date of reporting period: December 31,2010 Message to Shareholders Tolerable Accuracy It paid to be practical in 2010. We started the year with relief that we averted catastrophe but were dimly aware it would be tough. How could it not be? Financial markets were in disrepair and the economy looked like it had only just made it through a re-stocking cycle. All other parts of the economy looked down for the count. But in the end, despite euro sovereign emergencies, deflationary fears and a phony currency war, both the real economy and financial assets had a strong year. It was hard to lose money: the dollar, US corporate bonds, overseas markets, US large caps and US small caps (the S&P 1 and Russell 2000 2 ) returned between 2.5% to 25%. But it came with volatility. The US market, for example, went through four distinct phases with a gradual upswing punctuated by two corrections of 9% and 17%. Similarly, bonds rallied hard in the first nine months despite (because?) of the European sovereign crisis yet sold off in the remainder of the year. As weve said before, this is not, and wont again be, a buy-and-hold market. All this is explained by the Fed . Its twin mandate of full employment and price stability conflicted in 2010. Full employment won. So the Fed re-tooled to move the politically and socially important employment numbers down from the grim 10% April peak. In doing so, it sent unequivocal messages to the markets that have proved tolerably accurate in combating weaknesses in the economy. Lets look at these before moving to 2011. The gloom lifted on the productive and manufacturing economy almost immediately after the September announcement of the $800 billion asset repurchase program or QE2. Business surveys improved and the output data appeared consistent with a 4Q GDP of 3%. Importantly, the growth is organic and sustaining as opposed to the inventory rebuild which accounted for well over half of growth in the first nine months of the year. Were decidedly in the glass half full camp on this one and our reason is simple: purchasing and supply manager surveys look at order flows for up to a year ahead and businesses are slow to engage labor (its easier to extend overtime). Both have shown positive readings for months (December was the best in 20 years). We think a virtuous cycle has started. As orders grow, so goes the labor market . Remember that employment job losses in the 2008 recession were more than the prior four recessions combined. Recovery was always going to be hard. The construction and housing industry accounted for 8% of GDP in 2006. Today the number is 4%. We used to sell 1.2 million houses a year. This year, well be lucky to sell 280,000. The market is glutted. This left a lot of workers in the wrong part of the country with the wrong skills. The 2001 recession took four years for full job recovery. This one will take more than five. But after two years of near zero interest rates, unmistakable signs of a reemerging job market appeared towards the end of the year. By December, the unemployment rate had fallen to 9.4%: thats 727,000 people back to work from the same time last year. Yes, the workforce increased by 1.1 million and we have miles to go. But its enough to instill much needed confidence. Much is made of the financial imbalances , particularly the public sector. True, government borrowing has escalated sharply from the 2008 abyss. But it has been easy to finance because the private sector moved into surplus. Households paid down debt (theres been a huge collapse in demand for revolving credit) and slashed spending. Corporations hold over $1.2 trillion in cash as operating cash 1. The Standard & Poors 500 Index is an unmanaged index of 500 widely held U.S. equity securities chosen for market size, liquidity, and industry group representation. 2. The Russell 2000 Index is an unmanaged index that measures the performance of 2000 small-cap companies within the U.S. equity universe. An investment cannot be made directly in an index. This article contains the current opinions of the author but not necessarily those of Sentinel Investments. The authors opinions are subject to change without notice. This article is distributed for informational purposes only. Forecasts, estimates, and certain information contained herein are based upon proprietary research and should not be considered as investment advice or a recommendation of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but not guaranteed. 4 Message to Shareholders flows exceeded the demand for new investmentsindeed capital expenditures barely kept up with depreciation allowances. And amid the handwringing, the issuance of US Treasuries is set to fall by 16% in 2011. So government indebtedness is not such a big deal simply because its not what the government owes but a) how its financed and b) where the sum of private, government and corporate borrowing stands. In this context, the debt looks comfortable and well be surprised by how much the deficit shrinks as tax revenues increase in 2011. No deflation and no inflation . We must admit, because we trashed it at the time, that QE2 had its intended effects: theres no deflationary fear. Sure, it will be interesting to see how the Fed unwinds its balance sheet and theres a risk of asset price distortionbut were not there yet. Since late August, TIPS spreads have moved from 130 to 240. Thats the inflation break-even and as good an indicator as any of the forward inflation rate. Its dead on where the Fed wants it. The best inflation measure is the PCE 3 core, which is at less than 1%so if the indicator is at 2.3% and actual at 1%, it tells us that low rates will be with us for a while because (simply) the Fed has not met its QE2 goals. So the bottom-line on the economy : Its in decompression 4 mode. Settling in after traumait takes a while. The Fed runs an expansive monetary policy. Theres nothing inherently bad or weak about the US economy but its going through some painful adjustments after a decade of excess. And this means for 2011: Bonds Fed buying of the seven- to ten-year Treasuries space after QE2 meant the market offloaded most of its gains and inventory in the back end of the year. This was not some cerebral debate about the inflationary consequences of easing and money quantity. It was an outright barroom brawl with the street locking in gains and selling to the only buyer in town. Rates increased quickly from 2.5% to 3.5%, erasing the return from the GT10 5 from 14% in the January to September period to 9.7% for the year. Thats what we mean by expect volatility. But its not all bad news. Theres a lot of liquidity out therewe can see how well bid corporate and any good standing bonds remain. New issuance market (NIM) has been slow: it was down 22% in 2010, but expect a pick up in the New Year and the bond market to stabilize. Also, note that retail, foreign and pension demand will return in early 2011. Each one has a very real need to remain overweight in bonds. So dont discount bonds in 2011. The retail investor is not about to dump bonds and as long as inflation is so low and cyclical unemployment high, the Fed wont let higher yields choke the economy. Equities Stocks have weathered well this year but what was disarming to see was good companies (low P/Es, dividends, strong balance sheet) underperforming. It was a second good year for small caps but, again, those with a speculative element made the running. Were fine with this. When markets run fast, correlations narrow and the index/ETF buyers carry the weak. But it doesnt last forever and eventually quality will out. Get used to volatility because thats the pattern when global policies are 3. Personal Consumption Expenditure, a measure of price changes in consumer goods and services. Personal consumption expenditures consist of the actual and imputed expenditures of households; the measure includes data pertaining to durables, non-durables and services. It is essentially a measure of goods and services targeted toward individuals and consumed by individuals. 4. Do a long and deep enough dive and you have to decompress below the surface for hours. Thats where we areslowly marking time in this necessarily slow recovery. 5. Sorry, we use short hand a lot to sound impressive: GT10 is the ticker for 10 year government bonds, GT5 is the 5 year and so on. 5 Message to Shareholders discordant and economic problems are as diverse as they are right now (e.g. China: inflation and consumers, Germany: bailouts, US: employment). Also, the more the market trades on macro news, the more swings we getbecause its mood driven and the link between economic data and equities is weak. This is still a time to be in equities. Heres why: 1. Earnings momentum : Pricing power among large companies is strong and operating leverage still to the upside. For the last seven quarters, consensus forecast EPS have been 10% below actualsand expect that again in 2011. 2. Valuation : The S&P trades on a forward multiple of 14x and yield of 2%. Thats cheap in a ZIP 6 world. Cash yields are 8% above Treasuries and they go to pay: dividends. The market does not value income sufficiently and dividends are a vital driver of stock market total return. In 2010, they were 15%. For the last 10 years, they were 134%. The long-term average is 40%. We think about that when were shown the must have zero yield, growth-at-any-price fake-out stock. Shocking I know, but they are out there. Valuations are very important. And a nice fact to throw out when the conversation lags: utilities have outperformed the NASDAQ since the latters inception. So companies with strong financials, proven management and free cash flows should provide good returns. 3. Supply/Demand : Net issuance of stocks in the US is low and stock buy backs are up to 2006 levels. M&A transactions are running about $200 billion annualized. These are good confidence indicators as much as anything. With outstanding stock declining somewhere between 2% to 3% a year on the same level of earnings, its a very good underpin to the market. 4. Yes, its still China : There are many wow factor stats on China but heres one to make the mind race. Since 2005, aggregate real output in China rose 70%. In the US, its less than 5%. China is turning inward in a good way. Its external balance has shrunk from 9.4% of GDP in 2008 to 2.5% expected in 2011. The benefits should accrue to the Chinese consumer in the form of housing, healthcare and retail. Inflation is an overhang for the short term but tends to work its way out of the system. And a nice kicker: for the last 80 years, weve seen only one down year in the third year of a presidential cycle. The average is +17%. Its not one of those daft correlation thingsit makes sense because policy tends to swing towards the center. This time, we have a renewed stimulus from the December tax deal plus the low rate, growth capacity upside. So putting it all together 1. Growth is still undervaluedthat leads us to large cap names with strong balance sheets, financials and good management 2. Less correlation between markets, countries and sectorswe like to see that given our stock picking style 3. Capital investment and business spending cycles are still in upswing keep exposure there 4. Maintain exposure to bondsthey provide solid real rates of return and protecting purchasing power is what investing is all about. 6 ZIP: Zero Interest -Rate Policy. Present for last two years and not seen since 1940s. 6 Understanding your Sentinel Variable Products Financial Statements 1 Schedule of Investment in Securities the last day of the reporting period. The schedule includes: a list of each investment the number of shares/par amount of each stock, bond or short-term note the market value of each investment the percentage of investments in each industry the percent and dollar breakdown of each category 2 Statement of Assets and Liabilities This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the net assets divided by the total number of shares outstanding gives you the price of an individual share, or the net asset value per share. Net assets are also broken down by capital (money invested by shareholders); net investment income not yet paid to shareholders or net investment losses, if any; net gains earned on investments but not yet paid to shareholders or net losses on investments (known as realized gains or losses); and finally gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown tells you the value of net assets that are performance-related, such as investment gains or losses, and the value of net assets that are not related to performance, such as shareholder investments and redemptions. 3 Statement of Operations This statement breaks down how each funds net assets changed during the period as a result of the funds operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund operations include: income earned from investments management fees and other expenses gains or losses from selling investments (known as realized gains or losses) gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 4 Statement of Changes in Net Assets This statement shows how each funds net assets changed over the past two reporting periods. It details how much a fund grew or shrank as a result of: operations  a summary of the Statement of Operations for the most recent period distributions  income and gains distributed to shareholders capital share transactions  shareholders purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share transactions result in net assets at the end of the period. 5 Financial Highlights This statement itemizes current period activity and statistics and provides comparison data for the last five fiscal years (or less if the fund or class is not five years old). On a per-share basis, it includes: share price at the beginning of the period investment income and capital gains or losses income and capital gains distributions paid to shareholders share price at the end of the period It also includes some key statistics for the period: total return  the overall percentage return of the fund, assuming reinvestment of all distributions expense ratio  operating expenses as a percentage of average net assets net income ratio  net investment income as a percentage of average net assets portfolio turnover  the percentage of the portfolio that was replaced during the period. 7 Sentinel Variable Products Balanced Fund (Unaudited) In the fourth quarter, the Sentinel Variable Products Balanced Fund had a 6.48% return, versus a 10.76% return for the Standard & Poors 500 Index 1 , a -1.30% return for the Barclays Capital U.S. Aggregate Bond Index 2 and a return of 6.43% for the Morningstar US Insurance Fund Moderate Allocation (Balanced) fund category average. 3 For the full year period, the Fund had a 12.19% return, compared to a 12.28% return for the Morningstar average. The S&P Index returned 15.06% through the full year period, while the Barclays Capital U.S. Aggregate Bond Index was up 6.54% over the same period. Equity markets in 2010 were highly volatile during most of the year, but presented a pronounced rebound in the fourth quarter. The global economic outlook in the first half of the year was uncertain, as it was dominated by European sovereign debt issues, possible Chinese monetary tightening and weak U.S. economic data. The flash crash in early May compounded the uncertainty, and investors sought the relative safety of Treasuries. The Fed reacted by issuing a second round of quantitative easing (QE2), triggering a search for higher returns. Mid and small cap companies outperformed large cap companies, while the Industrial and Consumer Discretionary sectors outperformed the general market. During 2010, stock selection was a positive contributor to the Funds performance. We maintained our overweight position in the Health Care sector, while moderating our exposure to the Industrials and Materials sectors. We maintain our preference for large cap multinationals, with an emphasis on the Health Care and Industrial sectors. We maintained our underweight position in the Financials and Consumer Discretionary sectors, where we believe the risk-reward ratio remains unattractive due to the soft labor market and lack of consumer spending power. Interest rates closed the year in the middle of their 2010 respective ranges. However, interest rates rose sharply in the fourth quarter even with the Federal Reserve buybacks from QE2. The U.S. Treasury yield curve remains very steep by historical standards. Within the fixed-income markets, the credit-sensitive sectors, namely commercial mortgage-backed securities (CMBS) and corporate bonds (both high yield and investment grade) were once again the best performing sectors in 2010, as they were in 2009. U.S. Treasuries and Agency mortgage-backed securities produced more modest returns, while municipal bond returns were very weak due to ongoing budget concerns. We expect rates to remain low for an extended period of time, and anticipate continued volatility in the markets. The Sentinel Variable Products Balanced Funds asset allocation at the end of the fourth quarter of 2010 was 65% stocks, 31% bonds and 4% cash and cash equivalents. We maintain our focus on finding attractive opportunities for long term total returns and modest levels of risk in high-quality, large cap stocks. We believe the Sentinel Variable Products Balanced Fund is well positioned to take advantage of the current market dynamics. We plan to maintain a sizeable commitment to fixed-income securities in the Fund as a means of generating income and reducing risk. 1 The Standard & Poors 500 Index is an unmanaged index of 500 widely held U.S. equity securities chosen for market size, liquidity, and industry group representation. An investment cannot be made directly in an index. 2 The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that measures the U.S. investment grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. An investment cannot be made directly in an index. 3 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 8 Sentinel Variable Products Balanced Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio set forth in the prospectus dated April 30, 2010 for the Sentinel Variable Products Balanced Fund is 0.86%. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. Large-capitalization stocks as a group could fall out of favor with the market, causing the funds owning such stocks to underperform investments that focus on small- or medium-capitalization stocks. Fixed income securities are subject to credit and interest rate r isks. Bond values will generally decrease when interest rates rise and will generally increase when interest rates fall. Mortgage-backed securities (MBS) are subject to pre-payment risk. Fund shares are not insured or guaranteed by the U.S. government or its agencies. The Standard & Poors 500 Index is an unmanaged index of 500 widely held U.S. equity securities chosen for market size, liquidity, and industry group representation. An investment cannot be made directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that measures the U.S. investment grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. An investment cannot be made directly in an index. 9 Sentinel Variable Products Balanced Fund Fund Profile at December 31, 2010 Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 61.7% U.S. Government Obligations 33.7% Foreign Stocks & ADR's 3.2% Exchange Traded Funds 0.7% Cash and Other 0.7% Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 1.6% FNR 06-105 ME 5.50% 11/25/36 5.7% United Technologies Corp. 1.5% FNMA 928260 4.00% 03/01/36 5.5% Noble Energy, Inc. 1.4% FHR 2960 QW 5.50% 09/15/33 4.3% Accenture PLC 1.3% FHR 2541 DM 5.50% 12/15/32 2.9% Freeport-McMoRan Copper & Gold, Inc. 1.3% FHR 2921 NE 5.00% 09/15/33 2.9% Chevron Corp. 1.2% FNR 10-67 LN 5.00% 06/25/40 2.8% Comcast Corp. 1.2% FNMA AE8098 4.00% 10/01/40 2.7% Int'l. Business Machines Corp. 1.2% FNMA 932274 4.50% 12/01/39 2.5% Honeywell Int'l., Inc. 1.1% FNR 05-39 GL 5.00% 05/25/25 1.4% Schlumberger Ltd. 1.1% Total of Net Assets 30.7% Total of Net Assets 12.9% Average Effective Duration (for all Fixed Income Holdings) 5.2 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at December 31, 2010 Principal Principal Amount Value Amount Value Value (M$1,000) (Note 2) (M$1,000) (Note 2) Shares (Note 2) U.S. Government Obligations 33.7% FNR 06-105 ME Domestic Common Stocks 61.7% 5.5%, 11/25/36 1,000 M $ 1,080,331 U.S. Government Agency Consumer Discretionary 6.0% Obligations 32.6% FNR 10-67 LN Coach, Inc. 500 $ 27,655 5%, 06/25/40 500 M 523,597 Federal Home Loan Mortgage Comcast Corp. 10,600 220,586 Corporation 10.9% Agency Discount Notes: Mortgage-Backed Securities: Gap, Inc. 4,300 95,202 0.03%, 01/10/11 150 M $ 30-Year: McDonald's Corp. 1,500 115,140 Collateralized Mortgage Obligations: FNMA 928260 McGraw-Hill Cos., Inc. 2,500 91,025 FHR 2541 DM 4%, 03/01/36 1,030 M 1,034,133 Nike, Inc. 1,000 85,420 5.5%, 12/15/32 500 M 547,122 FNMA 932274 Omnicom Group, Inc. 2,500 114,500 FHR 2921 NE 4.5%, 12/01/39 458 M 471,659 Time Warner Cable, Inc. 2,000 132,060 5%, 09/15/33 500 M 536,233 FNMA AE8098 FHR 2960 QW 4%, 10/01/40 498 M 497,131 Time Warner, Inc. 5,000 160,850 5.5%, 09/15/33 750 M 815,569 TJX Cos., Inc. 2,000 88,780 Total Federal National Mortgage Association Total Federal Home Loan Mortgage Corporation Total U.S. Government Consumer Staples 6.1% Agency Obligations Altria Group, Inc. 2,000 49,240 Federal National Mortgage U.S. Treasury Obligations 1.1% CVS Caremark Corp. 1,500 52,155 Association 21.7% Agency Discount Notes: U.S. Treasury Bill HJ Heinz Co. 3,000 148,380 0.02%, 01/07/11 200 M 0.0642%, 01/06/11 200 M 199,998 Kellogg Co. 2,500 127,700 Total U.S. Treasury Collateralized Mortgage Obligations: Obligations Kraft Foods, Inc. 4,000 126,040 FNR 05-39 GL Total U.S. Government PepsiCo, Inc. 3,000 195,990 5%, 05/25/25 250 M 266,003 Obligations Philip Morris Int'l., Inc. 2,000 117,060 (Cost $6,378,974) 10 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Balanced Fund Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Procter & Gamble Co. 2,900 $ 186,557 General Electric Co. 7,500 $ 137,175 Foreign Stocks & ADR's 3.2% Wal-Mart Stores, Inc. 2,500 134,825 Honeywell Int'l., Inc. 4,000 212,640 Australia 0.7% BHP Billiton Ltd. ADR 1,500 $ Energy 8.1% L-3 Communications Holdings,Inc. 1,500 105,735 Germany 0.7% Chevron Corp. 2,500 228,125 Northrop Grumman Corp. 1,700 110,126 SAP AG ADR 2,500 EOG Resources, Inc. 1,000 91,410 Tyco Int'l. Ltd. 3,000 124,320 Israel 0.4% ExxonMobil Corp. 4,000 292,480 Union Pacific Corp. 1,500 138,990 Teva Pharmaceutical Industries Marathon Oil Corp. 3,300 122,199 United Technologies Corp. 3,500 275,520 Ltd. ADR 1,500 McDermott Int'l., Inc.* 3,000 62,070 Waste Management, Inc. 2,500 92,175 Mexico 0.8% Noble Energy, Inc. 3,000 258,240 America Movil SA de CV ADR 2,500 Pride Int'l., Inc.* 2,000 66,000 Information Technology 12.3% United Kingdom 0.6% Schlumberger Ltd. 2,500 208,750 Accenture PLC 5,000 242,450 Diageo PLC ADR 1,500 Transocean Ltd.* 1,000 69,510 Activision Blizzard, Inc. 7,500 93,300 Total Foreign Stocks & ADR's Weatherford Int'l. Ltd.* 5,500 125,400 Adobe Systems, Inc.* 1,500 46,170 (Cost $418,644) Total Investments 99.3% Broadcom Corp. 3,000 130,650 (Cost $15,588,095) Financials 7.2% Check Point Software ACE Ltd. 2,000 124,500 Technologies Ltd.* 3,000 138,780 Other Assets in Excess of American Express Co. 3,500 150,220 Cisco Systems, Inc.* 6,000 121,380 Liabilities 0.7% Dell, Inc.* 5,000 67,750 Bank of America Corp. 5,000 66,700 Dolby Laboratories, Inc.* 1,000 66,700 Net Assets 100.0% $ Bank of New York Mellon Corp. 3,800 114,760 EMC Corp.* 7,000 160,300 Chubb Corp. 2,000 119,280 Goldman Sachs Group, Inc. 1,100 184,976 Intel Corp. 3,500 73,605 * Non-income producing. Int'l. Business Machines Corp. 1,500 220,140 JPMorgan Chase & Co. 2,500 106,050  Cost for federal income tax purposes is $15,607,793. At KLA-Tencor Corp. 3,000 115,920 December 31, 2010 unrealized appreciation for federal MetLife, Inc. 2,000 88,880 Microsoft Corp. 6,000 167,520 income tax purposes aggregated $3,002,394 of which Morgan Stanley 2,500 68,025 $3,579,607 related to appreciated securities and $577,213 The Travelers Cos., Inc. 2,000 111,420 NetApp, Inc.* 3,000 164,880 related to depreciated securities. Riverbed Technology, Inc.* 1,000 35,170 ADR - American Depositary Receipt US Bancorp 4,300 115,971 SPDR - Standard & Poor's Depository Receipts Seagate Technology PLC* 4,000 60,120 Wells Fargo & Co. 3,500 108,465 Teradata Corp.* 3,500 144,060 Health Care 8.4% Texas Instruments, Inc. 4,000 130,000 Amgen, Inc.* 1,000 54,900 Visa, Inc. 1,500 105,570 Becton Dickinson & Co. 1,000 84,520 Western Union Co. 1,500 27,855 Bristol-Myers Squibb Co. 4,000 105,920 Celgene Corp.* 2,000 118,280 M aterials 2.5% Covidien PLC 2,000 91,320 EI Du Pont de Nemours & Co. 2,500 124,700 Eli Lilly & Co. 2,000 70,080 Freeport-McMoRan Copper & Gold, Inc. 2,000 240,180 Forest Laboratories, Inc.* 2,500 79,950 Praxair, Inc. 1,000 95,470 Gilead Sciences, Inc.* 2,500 90,600 Johnson & Johnson 2,500 154,625 Telecommunication Services 1.7% Medco Health Solutions, Inc.* 1,500 91,905 AT&T, Inc. 3,000 88,140 Medtronic, Inc. 2,500 92,725 Rogers Communications, Inc. 2,500 86,575 Merck & Co., Inc. 5,000 180,200 Verizon Communications, Inc. 4,000 143,120 Mettler-Toledo Int'l., Inc.* 500 75,605 Pfizer, Inc. 7,500 131,325 Utilities 0.4% UnitedHealth Group, Inc. 1,000 36,110 Entergy Corp. 1,000 Zimmer Holdings, Inc.* 2,000 107,360 Total Domestic Common Stocks (Cost $8,684,456) Industrials 9.0% Exchange Traded Funds 0.7% Boeing Co. 2,000 130,520 Financials 0.7% Canadian National Railway Co. 1,800 119,646 SPDR KBW Regional Banking (Cost $106,021) 5,000 Deere & Co. 1,500 124,575 General Dynamics Corp. 1,500 106,440 The accompanying notes are an integral part of the financial statements. 11 Sentinel Variable Products Bond Fund (Unaudited) The year that ended December 31, 2010 was one of high volatility within the fixed-income markets. Over the period, the 10-year U.S. Treasury Note traded as high as 4.00% and as low as 2.39% with an average monthly swing of 22 basis points according to Bloomberg. The yield on the U.S. Treasury 10-year Note closed at 3.29% after starting the year at 3.84%, a decline of 55 bas i s points. The U.S. economy remained in a fragile state as the effects of previous initiatives to stimulate it wore off. Persist e ntly high unemployment and under-employment, historically low levels of housing activity, and constrained consumer spending left the Federal Reserve fearful of a deflationary environment. In fact, the Federal Reserve acknowledged deteriorating economic conditions over t he summer and induced another round of quantitative easing (QE2) after completing its first phase (QE1) in March. The Fed also stated that inflation is below the level necessary to pr omote its mandate of maximum employment and price stability. Inflation remained subdued with the year-over-year Consumer Price Index posting a 1.2% rate on the latest reading. The mortgage-backed securities (MBS) purchased by the Fed in QE1 were mainly originated in 2009-2010 and are highly vulnerable to refinancing. Given the tight credit conditions in 2009, those lucky enough to obtain a mortgage during the period were the most pristine borrowers and will be quick to pull the trigger to refinance at lower mortgage rates. Estimates on the drop in the Feds MBS holdings range from $300-500 billion per annum. Finally, the Fed said that it will not let its balance sheet shrink and will reinvest any principal payments into U.S. Treasury securities. The magnitude of this program is huge and will likely absorb all net new issuance of U.S. Treasury securities for the foreseeable future. Interest rates close ed the year in the middle of their 2010 respective ranges. However, interest rates rose sharply in the fourth quarter even with the Federal Reserve buybacks from QE2. The U.S. Treasury yield curve remains very steep by historical standards. In terms of total returns, the 30-year U.S. Treasury Bond posted the best return for the year, returning +8.72%, but was down sharply in the fourth quarter. Within the fixed-i n come markets, the credit-sensitive sectors, namely commercial mortgage-backed securities CMBS) and corporate bonds (both high yield and investment grade) were once again the best performing sectors in 2010, as they were in 2009. U.S. Treasuries and Agency mortgage-backed securities produced more modest returns, while municipal bond returns were very weak due to ongoing budget concerns. During the year, the effective duration of the Sentinel Variable Products Bond Fund was decreased to 5.44 ears. This was accomplished by reducing exposure to U.S. Treasuries and Agency mort g age-backed securities in favor of CMOs. The Funds return of 7.33% outperformed the Barclays Aggregate Bond Index 1 in 2010, which returned 6.54%, and the Barclays Capital U.S. Mortgage Backed Securities Index, 2 which returned 5.37%, but underperformed its Morningstar US Insurance Fund Intermediate-Term Bond peer groups average 3 return of 7.87% due to its relative underweighting to the credit-sensitive sectors of the bond market. Outlook With the Federal R eserve willing to keep interest rates low indefinitely, our focus in 2011 will be on income. This goal will be achieved by the Fund investing predominately in Agency mortgage-backed securities. However, we do expect high volatility in the bond market and look to exploit opportunities with respect to duration management. 1 The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that measures the U.S. investment grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. An investment cannot be made directly in an index. 2 The Barclays Capital U.S. Mortgage Backed Securities (MBS) Index is an unmanaged index of agency mortgage-backed pass-through securities issued by Government National Mortgage Association (GNMA), Federal National Mortgage Association (FNMA), and Federal Home Loan Mortgage Corporation (FHLMC). An investment cannot be made directly in an index. 3 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 12 Sentinel Variable Products Bond Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio set forth in the prospectus dated April 30, 2010 for the Sentinel Variable Products Bond Fund is 0.64%. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. Fixed income securities are subject to credit and interest rate r isks. Bond values will generally decrease when interest rates rise and will generally increase when interest rates fall. Mortgage-backed securities (MBS) are subject to pre-payment risk. Fund shares are not insured or guaranteed by the U.S. government or its agencies. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that measures the U.S. investment grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. An investment cannot be made directly in an index. The Barclays Capital U.S. Mortgage Backed Securities (MBS) Index is an unmanaged index of agency mortgage-backed pass-through securities issued by Government National Mortgage Association (GNMA), Federal National Mortgage Association (FNMA), and Federal Home Loan Mortgage Corporation (FHLMC). An investment cannot be made directly in an index. 13 Sentinel Variable Products Bond Fund Fund Profile at December 31, 2010 Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 7.7 % 4 yrs. to 5.99 yrs. 16.5 % 1 yr. to 2.99 yrs. 13.4 % 6 yrs. to 7.99 yrs. 19.2 % 3 yrs. to 3.99 yrs. 18.2 % 8 yrs. and over 25.0 % Average Effective Duration (for all Fixed Income Holdings) 5.4 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets FNR 10-67 LN 5.00% 06/25/40 9.5% FHR 2890 PD 5.00% 03/15/33 4.9% FNR 05-39 GL 5.00% 05/25/25 7.3% FNR 06-105 ME 5.50% 11/25/36 4.6% FNMA 928260 4.00% 03/01/36 5.5% FNMA AE8098 4.00% 10/01/40 4.5% FHR 2960 QW 5.50% 09/15/33 4.9% FNMA 735703 5.00% 04/01/29 4.4% FHR 2931 JE 5.00% 03/15/33 4.9% U.S. Treasury Note 2.625% 11/15/20 4.3% Total of Net Assets 54.8% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at December 31, 2010 Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 72.9% Mortgage-Backed Securities: Basic Industry 3.8% U.S. Government Agency 25-Year: Anglo American Capital PLC Obligations 66.3% FNMA 735703 4.45%, 09/27/20(a) 500 M $ 508,749 Federal Home Loan Mortgage 5%, 04/01/29 2,738 M $ 2,908,125 Cliffs Natural Resources, Inc. Corporation 22.0% 30-Year: 4.8%, 10/01/20 500 M 489,493 Collateralized Mortgage Obligations: FNMA 928260 DR Horton, Inc. FHR 2890 PD 4%, 03/01/36 3,566 M 3,579,689 6.5%, 04/15/16 250 M 258,125 5%, 03/15/33 3,000 M $ 3,214,904 FNMA 932274 Hanesbrands, Inc. FHR 2931 JE 4.5%, 12/01/39 2,745 M 2,829,955 6.375%, 12/15/20(a) 250 M 238,750 5%, 03/15/33 3,000 M 3,231,462 FNMA AE8098 KB Home FHR 2921 NE 4%, 10/01/40 2,989 M 2,982,785 7.25%, 06/15/18 250 M 238,750 5%, 09/15/33 2,500 M 2,681,166 Mohawk Industries, Inc. FHR 2960 QW Total Federal National 6.125%, 01/15/16 250 M 269,375 5.5%, 09/15/33 3,000 M 3,262,275 Mortgage Association Teck Resources Ltd. FHR 2934 CI Government National Mortgage 4.5%, 01/15/21 500 M 509,377 5%, 01/15/34 2,000 M 2,144,420 Corporation 0.3% Total Federal Home Loan Mortgage Mortgage-Backed Securities: Capital Goods 0.4% Corporation 15-Year: Jarden Corp. Federal National Mortgage GNMA 679437X 6.125%, 11/15/22 250 M Association 44.0% 6%, 11/15/22 209 M Consumer Cyclical 0.9% Collateralized Mortgage Obligations: Total U.S. Government BorgWarner, Inc. FNR 05-39 GL Agency Obligations 4.625%, 09/15/20 330 M 326,426 5%, 05/25/25 4,500 M 4,788,044 U.S. Treasury Obligations 6.6% Ford Motor Credit Co. LLC FNR 10-47 ME U.S. Treasury Bill 7%, 04/15/15 250 M 268,902 5%, 07/25/34 1,000 M 1,062,994 0.0642%, 01/06/11 1,500 M 1,499,987 FNR 06-67 PE U.S. Treasury Note Consumer Non-Cyclical 3.1% 5.5%, 07/25/36 1,428 M 1,542,943 2.625%, 11/15/20 3,000 M 2,830,314 Anheuser-Busch InBev Worldwide, Inc. Total U.S. Treasury FNR 06-105 ME Obligations 5%, 04/15/20 500 M 529,449 5.5%, 11/25/36 2,809 M 3,034,837 Total U.S. Government CVS Caremark Corp. FNR 10-67 LN Obligations 4.75%, 05/18/20 500 M 520,109 5%, 06/25/40 6,000 M 6,283,168 (Cost $48,734,207) Mattel, Inc. Corporate Bonds 26.0% 4.35%, 10/01/20 500 M 485,468 The accompanying notes are an integral part of the financial statements. 14 Sentinel Variable Products Bond Fund Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) Woolworths Ltd. XM Satellite Radio, Inc. 4%, 09/22/20(a) 500 M $ 485,148 7.625%, 11/01/18(a) 250 M $ 259,375 Energy 5.2% Technology 1.5% Anadarko Petroleum Corp. American Tower Corp. 5.95%, 09/15/16 500 M 537,795 4.5%, 01/15/18 250 M 248,186 Nabors Industries, Inc. Corning, Inc. 5%, 09/15/20(a) 500 M 485,939 4.25%, 08/15/20 500 M 494,733 Nexen, Inc. Jabil Circuit, Inc. 6.2%, 07/30/19 1,000 M 1,078,576 5.625%, 12/15/20 250 M 246,875 Tesoro Corp. 6.5%, 06/01/17 250 M 251,875 Total Corporate Bonds (Cost $17,078,152) Valero Energy Corp. Total Investments 98.9% 6.125%, 02/01/20 500 M 531,960 (Cost $65,812,359) Weatherford Int'l. Ltd. 6.75%, 09/15/40 500 M 526,867 Other Assets in Excess of Liabilities 1.1% Financials 5.8% Ally Financial, Inc. Net Assets 100.0% $ 8.3%, 02/12/15 250 M 275,625 Bank of America Corp.  Cost for federal income tax purposes is $65,902,965. At 5.49%, 03/15/19 500 M 488,521 December 31, 2010 unrealized depreciation for federal Citigroup, Inc. income tax purposes aggregated $665,068 of which 5.5%, 02/15/17 500 M 518,189 $303,038 related to appreciated securities and $968,106 related to depreciated securities. Goldman Sachs Group, Inc. 5.625%, 01/15/17 500 M 529,395 (a) Security exempt from registration under Rule 144A of the Int'l. Lease Finance Corp. Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally 6.5%, 09/01/14(a) 500 M 532,500 to qualified institutional buyers. At December 31, 2010, the Lloyds TSB Bank PLC market value of rule 144A securities amounted to 5.8%, 01/13/20(a) 500 M 494,538 $3,716,126 or 5.63% of net assets. Regions Bank (b) ING Groep NV is currently fixed at 5.775%. On December 7.5%, 05/15/18 500 M 515,725 8th, 2015 it converts to a variable rate that floats on the 8th SLM Corp. of March, June, September, and December. The interest 5.375%, 05/15/14 500 M 502,846 rate is based on the 3-month Libor rate plus 1.68%. Health Care 1.5% Boston Scientific Corp. 6%, 01/15/20 500 M 522,107 Laboratory Corp. of America Holdings 4.625%, 11/15/20 500 M 496,461 Insurance 1.5% Hartford Financial Services Group, Inc. 6.3%, 03/15/18 500 M 533,230 ING Groep NV 5.775%, 12/29/49(b) 250 M 216,250 Liberty Mutual Group, Inc. 7%, 03/15/37(a) 250 M 224,836 Media 2.3% DIRECTV Holdings LLC 6%, 08/15/40 500 M 503,702 DISH DBS Corp. 7.875%, 09/01/19 250 M 262,500 NBC Universal, Inc. 4.375%, 04/01/21(a) 500 M 486,291 The accompanying notes are an integral part of the financial statements. 15 Sentinel Variable Products Common Stock Fund (Unaudited) The Sentinel Variable Products Common Stock Fund posted a return of 10.86% for the fourth quarter of 2010, compared to a 10.76% return for the Standard & Poors 500 Index 1 and a 10.65% return for the average fund in the Morningstar US Insurance Fund Large Blend category. 2 For the 2010 full year period, the Sentinel Variable Products Common Stock Funds return was 15.80%, compared to the 14.29% return for the average fund in the Morningstar US Insurance Fund Large Blend category. By comparison, the S&P Index was up 15.06% for the full year. Equity markets in 2010 were characterized by a high degree of volatility during most of the year, followed by a pronounced rebound in the fourth quarter. The global economic outlook in the first half of the year was dominated by European sovereign debt issues, possible Chinese monetary tightening and weak U.S. economic data, dampening investors confidence for a quick economic rebound. The flash crash in early May compounded the uncertainty, and investors sought the relative safety of Treasuries. The Fed reacted by continuing their accommodative monetary policy through a second round of quantitative easing, triggering a search for higher returns. Mid and small cap companies outperformed large cap companies during both the fourth quarter and the full year period. The Industrials and Consumer Discretionary sectors outperformed the general market by a wide margin, while the fourth quarter saw a pronounced rebound in the Energy and Materials sectors. During 2010, stock selection was a positive contributor to the Funds performance. We maintained our overweight position in the Health Care sector, while moderating our exposure to the Industrials and Materials sectors, after their impressive outperformance against the index. Significant contributors to the Funds performance included Riverbed Technology and Freeport-McMoRan Copper & Gold. We maintain our preference for large cap multinationals, with an emphasis on the Health Care and Industrials sectors. We maintained our underweight position in the Financials and Consumer Discretionary sectors, where we believe the risk-reward ratio remains unattractive due to the soft labor market and lack of consumer spending power. The Sentinel Variable Products Common Stock Fund aims to consistently deliver solid relative returns with moderate levels of risk throughout varied financial market conditions. We continue to believe that patient adherence to our long-held focus on reasonably valued high quality companies will reward our Funds shareholders. 1 The Standard & Poors 500 Index is an unmanaged index of 500 widely held U.S. equity securities chosen for market size, liquidity, and industry group representation. An investment cannot be made directly in an index. 2 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 16 Sentinel Variable Products Common Stock Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio set forth in the prospectus dated April 30, 2010 for the Sentinel Variable Products Common Stock Fund is 0.71%. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. Large-capitalization stocks as a group could fall out of favor with the market, causing the funds owning such stocks to underperform investments that focus on small- or medium-capitalization stocks. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. The Standard & Poors 500 Index is an unmanaged index of 500 widely held U.S. equity securities chosen for market size, liquidity, and industry group representation. An investment cannot be made directly in an index. 17 Sentinel Variable Products Common Stock Fund Fund Profile at December 31, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.3% Consumer Staples 10.1% Health Care 13.8% Consumer Discretionary 8.3% Energy 13.4% Materials 4.7% Financials 13.0% Telecommunication Services 3.4% Industrials 12.9% Utilities 0.3% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Int'l. Business Machines Corp. 2.4% Freeport-McMoRan Copper & Gold, Inc. 1.9% Procter & Gamble Co. 2.2% PepsiCo, Inc. 1.8% ExxonMobil Corp. 2.2% Noble Energy, Inc. 1.8% United Technologies Corp. 2.2% Honeywell Int'l., Inc. 1.6% Chevron Corp. 2.1% Johnson & Johnson 1.6% Total of Net Assets 19.8% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at December 31, 2010 Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 91.8% Marathon Oil Corp. 58,500 $ 2,166,255 Eli Lilly & Co. 25,000 $ 876,000 Consumer Discretionary 8.3% McDermott Int'l., Inc.* 76,300 1,578,647 Forest Laboratories, Inc.* 40,000 1,279,200 Coach, Inc. 10,000 $ 553,100 Noble Energy, Inc. 45,000 3,873,600 Gen-Probe, Inc.* 15,000 875,250 Comcast Corp. 141,200 2,938,372 Pride Int'l., Inc.* 25,000 825,000 Gilead Sciences, Inc.* 35,000 1,268,400 Gap, Inc. 91,900 2,034,666 Schlumberger Ltd. 30,000 2,505,000 Johnson & Johnson 55,000 3,401,750 McDonald's Corp. 20,000 1,535,200 Transocean Ltd.* 18,000 1,251,180 Medco Health Solutions, Inc.* 25,000 1,531,750 McGraw-Hill Cos., Inc. 40,000 1,456,400 Weatherford Int'l. Ltd.* 70,000 1,596,000 Medtronic, Inc. 50,000 1,854,500 Nike, Inc. 17,500 1,494,850 Merck & Co., Inc. 60,000 2,162,400 Omnicom Group, Inc. 40,000 1,832,000 Financials 11.9% Mettler-Toledo Int'l., Inc.* 10,500 1,587,705 Time Warner Cable, Inc. 35,000 2,311,050 ACE Ltd. 25,000 1,556,250 Pfizer, Inc. 125,000 2,188,750 Time Warner, Inc. 75,000 2,412,750 American Express Co. 43,100 1,849,852 UnitedHealth Group, Inc. 15,000 541,650 TJX Cos., Inc. 30,000 1,331,700 Bank of America Corp. 100,000 1,334,000 Zimmer Holdings, Inc.* 25,000 1,342,000 Bank of New York Mellon Corp. 50,000 1,510,000 Consumer Staples 9.3% Chubb Corp. 30,000 1,789,200 Industrials 12.9% Altria Group, Inc. 50,000 1,231,000 Goldman Sachs Group, Inc. 15,000 2,522,400 Babcock & Wilcox Co.* 40,000 1,023,600 CVS Caremark Corp. 30,000 1,043,100 JPMorgan Chase & Co. 40,000 1,696,800 Boeing Co. 30,000 1,957,800 HJ Heinz Co. 35,000 1,731,100 MetLife, Inc. 35,000 1,555,400 Canadian National Railway Co. 23,100 1,535,457 Kellogg Co. 25,000 1,277,000 Moody's Corp. 25,000 663,500 Caterpillar, Inc. 15,000 1,404,900 Kimberly-Clark Corp. 10,000 630,400 Morgan Stanley 62,500 1,700,625 Deere & Co. 30,000 2,491,500 Kraft Foods, Inc. 55,000 1,733,050 The Travelers Cos., Inc. 60,000 3,342,600 General Dynamics Corp. 25,000 1,774,000 PepsiCo, Inc. 60,000 3,919,800 Toronto-Dominion Bank 25,000 1,857,750 General Electric Co. 100,000 1,829,000 Philip Morris Int'l., Inc. 30,000 1,755,900 US Bancorp 75,000 2,022,750 Honeywell Int'l., Inc. 65,000 3,455,400 Procter & Gamble Co. 74,200 4,773,286 Wells Fargo & Co. 70,000 2,169,300 L-3 Communications Holdings, Wal-Mart Stores, Inc. 35,000 1,887,550 Inc. 15,000 1,057,350 Health Care 12.9% Northrop Grumman Corp. 30,000 1,943,400 Energy 12.7% Aetna, Inc. 30,000 915,300 Tyco Int'l. Ltd. 40,000 1,657,600 Apache Corp. 10,000 1,192,300 Amgen, Inc.* 30,000 1,647,000 Union Pacific Corp. 16,200 1,501,092 Baker Hughes, Inc. 30,000 1,715,100 Becton Dickinson & Co. 25,500 2,155,260 United Technologies Corp. 60,000 4,723,200 Chevron Corp. 50,000 4,562,500 Bristol-Myers Squibb Co. 65,000 1,721,200 Waste Management, Inc. 40,000 1,474,800 EOG Resources, Inc. 15,000 1,371,150 Celgene Corp.* 20,000 1,182,800 ExxonMobil Corp. 65,000 4,752,800 Covidien PLC 25,000 1,141,500 Information Technology 17.4% Accenture PLC 65,000 3,151,850 The accompanying notes are an integral part of the financial statements. 18 Sentinel Variable Products Common Stock Fund Space Space Value Value Shares (Note 2) Shares (Note 2) Activision Blizzard, Inc. 108,500 $ 1,349,740 Mexico 0.7% Adobe Systems, Inc.* 20,000 615,600 America Movil SA de CV ADR 25,000 $ 1,433,500 Broadcom Corp. 50,000 2,177,500 Switzerland 0.2% Check Point Software Novartis AG ADR 7,400 Technologies Ltd.* 50,000 2,313,000 Cisco Systems, Inc.* 75,000 1,517,250 United Kingdom 1.0% Diageo PLC ADR 24,100 1,791,353 Dell, Inc.* 75,000 1,016,250 Vodafone Group PLC ADR 17,500 462,525 Dolby Laboratories, Inc.* 20,000 1,334,000 EMC Corp.* 100,000 2,290,000 Total Foreign Stocks & ADR's Intel Corp. 45,000 946,350 (Cost $9,849,646) Int'l. Business Machines Corp. 35,000 5,136,600 Principal Juniper Networks, Inc.* 20,000 738,400 Amount Value (M$1,000) (Note 2) KLA-Tencor Corp. 30,000 1,159,200 Microsoft Corp. 85,000 2,373,200 Corporate Short-Term Notes 1.4% NetApp, Inc.* 37,000 2,033,520 Chevron Funding Corp. 0.15%, 01/04/11 Qualcomm, Inc. 8,500 420,665 (Cost $2,999,963) 3,000 M Riverbed Technology, Inc.* 40,000 1,406,800 Total Investments 99.6% Seagate Technology PLC* 50,000 751,500 (Cost $171,389,562) Teradata Corp.* 50,000 2,058,000 Other Assets in Excess of Texas Instruments, Inc. 85,000 2,762,500 Liabilities 0.4% Visa, Inc. 17,500 1,231,650 Western Union Co. 28,500 529,245 Net Assets 100.0% $ Materials 3.6% * Non-income producing. EI Du Pont de Nemours & Co. 40,000 1,995,200  Cost for federal income tax purposes is $171,606,849. At Freeport-McMoRan Copper & December 31, 2010 unrealized appreciation for federal Gold, Inc. 35,000 4,203,150 income tax purposes aggregated $42,804,604 of which $49,716,196 related to appreciated securities and Praxair, Inc. 17,000 1,622,990 $6,911,592 related to depreciated securities. ADR - American Depositary Receipt Telecommunication Services 2.5% SPDR - Standard & Poor's Depository Receipts AT&T, Inc. 50,000 1,469,000 Rogers Communications, Inc. 60,000 2,077,800 Verizon Communications, Inc. 50,000 1,789,000 Utilities 0.3% Entergy Corp. 10,000 Total Domestic Common Stocks (Cost $156,633,275) Exchange Traded Funds 1.1% Financials 1.1% SPDR KBW Regional Banking* (Cost $1,906,678) 90,000 Foreign Stocks & ADR's 5.3% Australia 1.1% BHP Billiton Ltd. ADR 25,000 France 0.7% Total SA ADR 30,000 Germany 0.9% SAP AG ADR 40,000 Israel 0.7% Teva Pharmaceutical Industries Ltd. ADR 27,500 The accompanying notes are an integral part of the financial statements. 19 Sentinel Variable Products Mid Cap Fund * (Unaudited) For the fourth quarter of 2010, the Sentinel Variable Products Mid Cap Fund was up a solid 12.68%, yet underperformed the Russell Midcap Index 1 , the S&P MidCap 400 Index 2 and the Russell Midcap Growth Index 3 , which returned 13.07%, 13.50% and 14.01%, respectively. The Fund also underperformed the Morningstar US Insurance Fund Mid-Cap Growth peer group average 4 of 13.71% for the quarter. For the full year 2010 the Funds 23.51% return lagged behind the Russell Midcap Index return of 25.48%, the S&P MidCap 400 Index return of 26.64%, the Russell Midcap Growth Index return of 26.38%, and the Morningstar US Insurance Fund Mid-Cap Growth peer group average of 26.45%. The Fund posted another strong quarter of absolute returns to finish 2010. However, like much of the year, returns in the mid cap space were driven by outsized gains from high-beta stocks. Given our focus on high-quality growth companies, the Fund was challenged all year long to keep pace with the high octane stocks driving benchmark performance. That being said, we will not waiver in our disciplined investment philosophy to focus on strong well-managed companies that we believe will deliver solid long-term performance. In the fourth quarter of 2010, the Funds holdings in the Health Care, Consumer Discretionary and Financial sectors performed the best relative to the corresponding sectors in the Russell Midcap Index. Health Cares outperformance was due to the performance of Beckman Coulter Inc. (up 54.7%) and Illumina Inc. (up 28.7%). In Consumer Discretionary, both Gentex Corp. and Dicks Sporting Goods were solid performers. The two sectors that contributed negatively to performance relative to the Index were Basic Materials and Industrials. For the year, Information Technology, Health Care and Consumer Staples were our outperforming sectors compared to the Russell Midcap Index. In the Information Technology sector positive stock selection was driven by excellent performance in the Semiconductor industry along with standout performance from Citrix Systems Inc. (up 64.4%), McAfee Inc. (up 16.5%) and Polycom Inc. (up 56.1%). The Health Care sector benefited from performance in Illumina Inc. (up 106.5%) and Endo Pharmaceuticals Holdings (up 74.0%). For the full year, our results in both Financials and Energy lagged the benchmark due to stock selection. We believe our approach of maintaining a well-balanced portfolio of high quality mid cap companies with solid fundamentals should deliver solid risk-adjusted returns over the intermediate and long term. We will continue to maintain our focus on valuation which enables us to make appropriate trading decisions even in times of heightened market volatility and uncertainty. We continue to work hard to ensure we are rigorously implementing our process and aligning the Fund for long-term success. As always, we appreciate your confidence in us and we will do our very best to help you achieve your investment goals. *Name change. Formerly known as SVP Mid Cap Growth Fund. 1 The Russell Midcap Index is an unmanaged index that measures the performance of the mid-cap segment of the U.S. equity universe. An investment cannot be made directly in an index. 2 The Standard & Poors MidCap 400 Index is an unmanaged index that measures the performance of the mid-size company segment of the U.S. stock market. The market value-weighted index is based on 400 stocks chosen on the basis of market capitalization, liquidity and industry group representation. Effective April 30, 2010, the Fund replaced its secondary benchmark, the Russell Midcap Growth Index, with the S&P MidCap 400 Index because Fund management believes the S&P MidCap 400 Index is a more appropriate alternative measure of the Funds current investment strategy. An investment cannot be made directly in an index. 3 The Russell Midcap Growth Index is an unmanaged index that measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. An investment cannot be made directly in an index. 4 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 20 Sentinel Variable Products Mid Cap Fund * Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. *Name change. Formerly known as SVP Mid Cap Growth Fund. The total annual operating expense ratio set forth in the prospectus dated April 30, 2010 for the Sentinel Variable Products Mid Cap Fund is 0.84%. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. Midsized company stocks can be more volatile than large company stocks. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. The Russell Midcap Index is an unmanaged index that measures the performance of the mid-cap segment of the U.S. equity universe. An investment cannot be made directly in an index. The Standard & Poors MidCap 400 Index is an unmanaged index that measures the performance of the mid-size company segment of the U.S. stock market. The market value-weighted index is based on 400 stocks chosen on the basis of market capitalization, liquidity and industry group representation. Effective April 30, 2010, the Fund replaced its secondary benchmark, the Russell Midcap Growth Index, with the S&P MidCap 400 Index because Fund management believes the S&P MidCap 400 Index is a more appropriate alternative measure of the Funds current investment strategy. An investment cannot be made directly in an index. The Russell Midcap Growth Index is an unmanaged index that measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. An investment cannot be made directly in an index. 21 Sentinel Variable Products Mid Cap Fund Fund Profile at December 31, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Industrials 17.4% Energy 7.9% Information Technology 17.4% Materials 5.1% Consumer Discretionary 15.0% Consumer Staples 4.3% Health Care 13.3% Telecommunication Services 1.1% Financials 13.0% Utilities 1.0% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Superior Energy Services, Inc. 1.7% Nuance Communications, Inc. 1.6% ANSYS, Inc. 1.6% Gentex Corp. 1.5% NICE Systems Ltd. 1.6% Open Text Corp. 1.5% Weatherford Int'l. Ltd. 1.6% Endurance Specialty Holdings Ltd. 1.5% Dolby Laboratories, Inc. 1.6% LKQ Corp. 1.5% Total of Net Assets 15.7% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at December 31, 2010 Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 91.5% Weatherford Int'l. Ltd.* 12,090 $ 275,652 Varian Medical Systems, Inc.* 1,790 $ 124,011 Consumer Discretionary 15.0% Coach, Inc. 2,310 $ 127,766 Financials 11.2% Industrials 17.4% Darden Restaurants, Inc. 4,300 199,692 Affiliated Managers Group, Inc.* 1,800 178,596 Ametek, Inc. 6,225 244,331 Dick's Sporting Goods, Inc.* 3,780 141,750 City National Corp/CA 2,900 177,944 CH Robinson Worldwide, Inc. 1,680 134,719 Dress Barn, Inc.* 6,040 159,577 East West Bancorp, Inc. 11,430 223,456 Cintas Corp. 4,950 138,402 Gentex Corp. 8,980 265,449 Endurance Specialty Holdings Ltd. 5,655 260,526 Copart, Inc.* 5,470 204,304 Gildan Activewear, Inc.* 5,300 150,997 Donaldson Co., Inc. 1,670 97,328 LKQ Corp.* 11,250 255,600 HCC Insurance Holdings, Inc. 8,000 231,520 Equifax, Inc. 3,930 139,908 Invesco Ltd. 5,300 127,518 Morningstar, Inc. 3,160 167,733 Fastenal Co. 3,040 182,126 MSCI, Inc.* 2,760 107,530 O'Reilly Automotive, Inc.* 2,930 177,031 Flowserve Corp. 1,795 214,000 Northern Trust Corp. 2,350 130,213 Phillips-Van Heusen Corp. 3,160 199,112 IHS, Inc.* 2,780 223,484 Signature Bank* 3,930 196,500 Tractor Supply Co. 4,080 197,839 Iron Mountain, Inc. 7,050 176,320 Urban Outfitters, Inc.* 5,340 191,225 Willis Group Holdings PLC 4,682 162,138 ITT Corp. 2,660 138,613 WR Berkley Corp. 6,100 167,018 VF Corp. 2,320 199,937 Jacobs Engineering Group, Inc.* 2,750 126,088 WMS Industries, Inc.* 4,410 199,508 Joy Global, Inc. 1,770 153,548 Health Care 12.7% Quanta Services, Inc.* 7,220 143,822 Beckman Coulter, Inc. 2,500 188,075 Consumer Staples 4.3% Ritchie Bros Auctioneers, Inc. 6,460 148,903 Bio-Rad Laboratories, Inc.* 1,532 159,098 Church & Dwight Co., Inc. 2,930 202,229 Roper Industries, Inc. 2,760 210,947 CR Bard, Inc. 1,960 179,869 Flowers Foods, Inc. 8,370 225,237 Stericycle, Inc.* 1,630 131,900 Dentsply Int'l., Inc. 4,590 156,840 McCormick & Co., Inc. 3,810 177,279 Waste Connections, Inc. 9,027 248,513 Nu Skin Enterprises, Inc. 5,100 154,326 Endo Pharmaceuticals Holdings, Inc.* 3,260 116,415 Gen-Probe, Inc.* 2,550 148,793 Information Technology 15.8% Energy 7.9% Altera Corp. 4,940 175,765 IDEXX Laboratories, Inc.* 1,810 125,288 Core Laboratories NV 2,170 193,238 Amdocs Ltd.* 5,255 144,355 Illumina, Inc.* 1,470 93,110 Newfield Exploration Co.* 2,350 169,459 ANSYS, Inc.* 5,460 284,302 Life Technologies Corp.* 3,400 188,700 Petrohawk Energy Corp.* 7,340 133,955 Citrix Systems, Inc.* 3,200 218,912 Mettler-Toledo Int'l., Inc.* 790 119,456 Pride Int'l., Inc.* 2,460 81,180 Dolby Laboratories, Inc.* 4,130 275,471 NuVasive, Inc.* 4,710 120,811 Range Resources Corp. 3,370 151,583 FLIR Systems, Inc.* 6,620 196,945 Quality Systems, Inc. 2,330 162,681 Southwestern Energy Co.* 2,170 81,223 Harris Corp. 3,940 178,482 Resmed, Inc.* 3,770 130,593 Superior Energy Services, Inc.* 8,810 308,262 Intersil Corp. 7,170 109,486 Techne Corp. 3,340 219,338 The accompanying notes are an integral part of the financial statements. 22 Sentinel Variable Products Mid Cap Fund  Cost for federal income tax purposes is $12,415,830. At Space December 31, 2010 unrealized appreciation for federal Value income tax purposes aggregated $4,657,224 of which Shares (Note 2) $4,739,946 related to appreciated securities and $82,722 related to depreciated securities. Micros Systems, Inc.* 1,900 $ (a) Return of capital paid during the fiscal period. Nuance Communications, Inc.* 14,890 270,700 ADR - American Depositary Receipt Open Text Corp.* 5,740 264,385 Polycom, Inc.* 6,010 234,270 Power Integrations, Inc. 4,470 179,426 Trimble Navigation Ltd.* 3,770 150,536 Materials 5.1% AptarGroup, Inc. 3,980 189,329 Ecolab, Inc. 3,210 161,848 Lubrizol Corp. 1,300 138,944 Sigma-Aldrich Corp. 2,220 147,763 Silgan Holdings, Inc. 2,500 89,525 Steel Dynamics, Inc. 8,770 160,491 Telecommunication Services 1.1% American Tower Corp.* 1,930 99,665 Cbeyond, Inc.* 6,140 93,819 Utilities 1.0% ITC Holdings Corp. 2,930 Total Domestic Common Stocks (Cost $11,577,029) Real Estate Investment Trusts 1.8% Financials 1.8% Digital Realty Trust, Inc. 3,500 180,390 Home Properties, Inc.(a) 2,500 138,725 Total Real Estate Investment Trusts (Cost $207,834) Foreign Stocks & ADR's 2.2% Israel 1.6% NICE Systems Ltd. ADR* 7,905 United Kingdom 0.6% Shire Ltd. ADR 1,500 Total Foreign Stocks & ADR's (Cost $263,193) Principal Amount Value (M$1,000) (Note 2) U.S. Government Obligations 1.7% Federal National Mortgage Association 1.7% Agency Discount Notes: 0.05%, 01/03/11 (Cost $299,999) 300 M Total Investments 97.2% (Cost $12,348,055) Other Assets in Excess of Liabilities 2.8% Net Assets 100.0% $ * Non-income producing. The accompanying notes are an integral part of the financial statements. 23 Sentinel Variable Products Money Market Fund (Unaudited) For the fiscal year ending December 31, 2010, the Sentinel Variable Products Money Market Funds (the Fund) 7-day yield remained at 0.00%. At year end, the Funds average maturity was 41 days. The Funds periodic mark to market price deviation testing during the year and at year end consistently produced results well within the allowable Rule 2a-7 threshold of 0.05%. The money market securities held by the Fund during the year and at year end were all sound, exhibited stable credit quality and experienced no downgrades. Short-term rates remained historically low for the quarter ending December 31, 2010. The federal funds, discount and prime rates were unchanged at 0.25%, 0.75% and 3.25%, respectively. 90-day Commercial Paper increased 11 basis points to 0.24%, 90-day Certificates of Deposit increased 4 basis points to 0.28% and 90-day Treasury Bills increased 6 basis points to 0.12%. Performance Notes (Unaudited) Total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The data shown in this table do not reflect the effect of any taxes on fund distributions or redemptions. The Funds manager, administrator and distributor have voluntarily agreed to an expense reduction in order to avoid a negative yield. This reduction may be modified or discontinued at any time. Please see the funds prospectus for additional information. Total returns and 7-day yields reflect the expense reduction, without which the results would have been lower. Average Annual Total Returns (as of December 31, 2010) 1 year 3 years 5 years 10 years 0.00% 0.63% 2.24% 2.07% Inception Date of Fund - 11/30/00 The total annual operating expense ratio set forth in the prospectus dated April 30, 2010 for the Sentinel Variable Products Money Market Fund is 0.52%. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. An investment in the Sentinel Variable Products Money Market Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. 24 Sentinel Variable Products Money Market Fund Investment in Securities at December 31, 2010 Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 70.2% Corporate Short-Term Notes 29.4% U.S. Government Agency Caterpillar Financial Service Obligations 44.9% 0.19%, 02/23/11 124 M $ 123,965 Federal Home Loan Bank 18.0% Coca-Cola Co. Agency Discount Notes: 0.23%, 01/11/11 360 M 359,977 Federal Home Loan Bank Hewlett Packard 0.15%, 01/07/11 900 M $ 899,978 0.18%, 01/07/11 400 M 399,988 Federal Home Loan Bank Johnson & Johnson 0.165%, 02/04/11 550 M 549,914 0.16%, 01/05/11 300 M 299,994 Federal Home Loan Bank 0.15%, 02/08/11 450 M 449,929 0.14%, 02/11/11 800 M 799,872 Nestle Capital Corp. 0.17%, 01/19/11 510 M 509,957 Federal Home Loan Bank 0.17%, 02/15/11 170 M 169,964 0.155%, 02/25/11 500 M 499,882 PepsiCo, Inc. Total Federal Home Loan Bank 0.16%, 01/24/11 750 M 749,923 Federal Home Loan Mortgage Procter & Gamble Co. Corporation 16.8% 0.2%, 01/27/11 400 M 399,942 Agency Discount Notes: 0.22%, 03/07/11 290 M 289,885 Freddie Mac UPS, Inc. 0.14%, 01/31/11 700 M 699,918 0.12%, 01/04/11 750 M 749,993 Freddie Mac Total Corporate Short-Term Notes 0.13%, 02/22/11 150 M 149,972 (Cost $4,503,517) Total Investments 99.6% Freddie Mac (Cost $15,231,538) 0.135%, 02/24/11 425 M 424,914 Freddie Mac Other Assets in Excess of 0.12%, 03/04/11 500 M 499,897 Liabilities 0.4% Freddie Mac 0.16%, 03/28/11 800 M 799,694 Net Assets 100.0% $ Total Federal Home Loan Mortgage Corporation Federal National Mortgage  Also cost for federal income tax purposes. Association 10.1% Agency Discount Notes: Fannie Mae 0.11%, 02/28/11 365 M 364,935 Fannie Mae 0.16%, 03/01/11 225 M 224,941 Fannie Mae 0.15%, 03/14/11 800 M 799,760 Fannie Mae 0.16%, 03/31/11 150 M 149,941 Total Federal National Mortgage Association Total U.S. Government Agency Obligations U.S. Treasury Obligations 25.3% 0.129%, 01/13/11 575 M 574,975 0.14%, 01/27/11 300 M 299,970 0.12%, 02/03/11 650 M 649,929 0.1255%, 02/10/11 385 M 384,946 0.14%, 02/17/11 830 M 829,848 0.136%, 03/10/11 500 M 499,872 0.105%, 03/17/11 625 M 624,863 Total U.S. Government Obligations (Cost $10,728,021) The accompanying notes are an integral part of the financial statements. 25 Sentinel Variable Products Small Company Fund (Unaudited) For the fourth quarter of 2010, the Sentinel Variable Products Small Company Fund was up 13.97%, which compares to the 16.25% return for the Russell 2000 Index 1 , the 16.24% return for the S&P 600 Index 2 , and a 16.10% average return for the Morningstar US Insurance Fund Small Growth category 3 . For the full year, the Fund was up 23.74% versus the Russell 2000 Index return of 26.86%, the 26.31% return for the S&P 600 Index, and a 28.10% average return for the Morningstar US Insurance Fund Small Growth category. Over the past year, the market has rebounded nicely with the first quarter of 2010 being an extension of the market rally that started in March of 2009. As was the case last year, there was a significant low quality / momentum based nature to the movement in small caps in the first quarter of the year. As the market turned down in the second quarter, a distinct rotation or flight to quality occurred. This rotation continued into the third quarter then sharply reversed back to a low quality/high beta market in the month of September. In this volatile market, the Fund behaved consistent with our conservative growth investment discipline, which tends to lag in more speculative based market rallies and to outperform when quality and valuation are weighed more heavily by investors. In the fourth quarter of 2010, the Funds holdings in Information Technology and Financials did very well compared to the corresponding sectors in the Russell 2000 Index. Our stock selection in Semiconductors and Hardware within the Information Technology sector was nicely beneficial to returns. Noteworthy were standout performances from our positions in Diodes and Polycom. Our underweight, especially in the REIT group within the Financials sector also helped our performance in the quarter and we had a positive impact from our holdings in Stifel Financial and East West Bancorp. However, our results in Industrials and Health Care lagged the Russell 2000 Index in the fourth quarter. The Funds underperformance in the Industrials sector was largely due to holdings in Capital Goods and Services. Within the Health Care sector, our overweighting of the group was not beneficial to relative performance and our holdings did not perform as well as those in the Russell 2000 in the quarter. For the year, the Funds holdings in the Consumer Staples and Utilities sectors did well compared to the corresponding sectors in the Russell 2000 Index. Our stock selection in Food & Beverages within the Consumer Staples sector was very beneficial to returns. Solid performance in the sector was driven by our holdings in Hain Celestial Group and Alberto-Culver (acquired by Unilever). Within the Utilities sector, good performance was the result of our underweighting of the group. We experienced some relative weakness from our positions in the Industrials and Information Technology sectors compared to the Russell 2000 for the period. Within the Industrials sector, relative performance of our Transportation and Services holdings was a weak spot for the year; while within the Information Technology sector our stock selection in Software & Services was a drag on relative results for the period. We believe our focus on building a well-balanced portfolio of high quality small companies that have solid financial characteristics, while maintaining a critical eye on valuation, has the potential to continue to deliver solid risk-adjusted returns. A disciplined execution of our conservative growth style has served our shareholders well in the past and we are taking prudent measures toward aligning the Fund for continued long-term success. As always, we appreciate your confidence in us and we will do our very best to help you achieve your investment goals. 1 The Russell 2000 Index is an unmanaged index that measures the performance of 2000 small-cap companies within the U.S. equity universe. An investment cannot be made directly in an index. 2 The Standard & Poors SmallCap 600 Index is an unmanaged index that measures the performance of 600 small-cap companies with market capitalization of $300 million to $1.5 billion within the U.S. equity universe. An investment cannot be made directly in an index. 3 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 26 Sentinel Variable Products Small Company Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio set forth in the prospectus dated April 30, 2010 for the Sentinel Variable Products Small Company Fund is 0.76%. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. Small company stocks can be more volatile than large company stocks. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. The Russell 2000 Index is an unmanaged index that measures the performance of 2000 small-cap companies within the U.S. equity universe. An investment cannot be made directly in an index. The Standard & Poors SmallCap 600 Index is an unmanaged index that measures the performance of 600 small-cap companies with market capitalization of $300 million to $1.5 billion within the U.S. equity universe. An investment cannot be made directly in an index. 27 Sentinel Variable Products Small Company Fund Fund Profile at December 31, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 21.1% Energy 7.4% Industrials 17.9% Consumer Staples 4.1% Health Care 15.2% Materials 3.1% Consumer Discretionary 13.9% Utilities 1.1% Financials 11.4% Telecommunication Services 0.7% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Superior Energy Services, Inc. 2.0% ANSYS, Inc. 1.6% Diodes, Inc. 1.9% Waste Connections, Inc. 1.6% Open Text Corp. 1.8% Polycom, Inc. 1.6% NICE Systems Ltd. 1.7% Endurance Specialty Holdings Ltd. 1.6% Tractor Supply Co. 1.8% LKQ Corp. 1.5% Total of Net Assets 17.1% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at December 31, 2010 Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 91.4% Financials 9.2% Techne Corp. 11,900 $ 781,473 Consumer Discretionary 13.9% Delphi Financial Group, Inc. 11,200 $ 323,008 West Pharmaceutical Services, Buffalo Wild Wings, Inc.* 17,400 $ 762,990 East West Bancorp, Inc. 47,100 920,805 Inc. 12,100 498,520 Dress Barn, Inc.* 30,400 803,168 Endurance Specialty Holdings Gildan Activewear, Inc.* 17,000 484,330 Ltd. 22,800 1,050,396 Industrials 17.9% Iconix Brand Group, Inc.* 50,800 980,948 First Midwest Bancorp, Inc. 43,800 504,576 Aerovironment, Inc.* 17,000 456,110 LKQ Corp.* 43,200 981,504 HCC Insurance Holdings, Inc. 22,100 639,574 Clarcor, Inc. 17,900 767,731 Portfolio Recovery Associates, Copart, Inc.* 19,800 739,530 Morningstar, Inc. 9,600 509,568 Inc.* 8,700 654,240 Corrections Corp. of America* 22,900 573,874 Penn National Gaming, Inc.* 17,800 625,670 Prosperity Bancshares, Inc. 10,500 412,440 Curtiss-Wright Corp. 15,600 517,920 Phillips-Van Heusen Corp. 6,700 422,167 RLI Corp. 3,000 157,710 Forward Air Corp. 15,600 442,728 Texas Roadhouse, Inc.* 47,200 810,424 Signature Bank* 15,700 785,000 Gardner Denver, Inc. 10,500 722,610 Tractor Supply Co. 24,100 1,168,609 Stifel Financial Corp.* 11,300 701,052 Healthcare Services Group, Inc. 43,950 715,067 Vitamin Shoppe, Inc.* 10,200 343,128 Heartland Express, Inc. 42,600 682,452 WMS Industries, Inc.* 13,400 606,216 Health Care 14.6% IDEX Corp. 21,600 844,992 Wolverine World Wide, Inc. 24,000 765,120 American Medical Systems II-VI, Inc.* 13,100 607,316 Holdings, Inc.* 38,900 733,654 Consumer Staples 4.1% Bio-Rad Laboratories, Inc.* 6,200 643,870 Kaydon Corp. 12,200 496,784 Casey's General Stores, Inc. 11,100 471,861 Catalyst Health Solutions, Inc.* 16,400 762,436 Middleby Corp.* 8,770 740,363 Flowers Foods, Inc. 31,800 855,738 Dionex Corp.* 6,310 744,643 MSC Industrial Direct Co. 9,200 595,148 Hain Celestial Group, Inc.* 31,800 860,508 Endo Pharmaceuticals Holdings, Ritchie Bros Auctioneers, Inc. 29,500 679,975 Nu Skin Enterprises, Inc. 17,600 532,576 Inc.* 10,800 385,668 Toro Co. 8,200 505,448 Gen-Probe, Inc.* 9,700 565,995 Wabtec Corp. 14,400 761,616 Energy 7.4% Haemonetics Corp.* 8,400 530,712 Waste Connections, Inc. 38,750 1,066,788 CARBO Ceramics, Inc. 6,300 652,302 ICU Medical, Inc.* 12,800 467,200 Comstock Resources, Inc.* 15,400 378,224 Integra LifeSciences Holdings Information Technology 19.4% Core Laboratories NV 7,600 676,780 Corp.* 11,000 520,300 ANSYS, Inc.* 21,000 1,093,470 Dril-Quip, Inc.* 10,900 847,148 MedAssets, Inc.* 33,500 676,365 Diodes, Inc.* 47,200 1,273,928 Oil States Int'l., Inc.* 9,800 628,082 NuVasive, Inc.* 18,200 466,830 Factset Research Systems, Inc. 6,500 609,440 Resolute Energy Corp.* 27,900 411,804 Owens & Minor, Inc. 15,600 459,108 Hittite Microwave Corp.* 12,000 732,480 Superior Energy Services, Inc.* 37,400 1,308,626 Quality Systems, Inc. 12,300 858,786 Intersil Corp. 40,800 623,016 Sirona Dental Systems, Inc.* 14,850 620,433 j2 Global Communications, Inc.* 27,300 790,335 The accompanying notes are an integral part of the financial statements. 28 Sentinel Variable Products Small Company Fund Space Value * Non-income producing. Shares (Note 2)  Cost for federal income tax purposes is $47,458,985. At Jack Henry & Associates, Inc. 24,800 $ 722,920 December 31, 2010 unrealized appreciation for federal income tax purposes aggregated $17,960,668 of which Mantech Int'l. Corp.* 17,800 735,674 $18,721,185 related to appreciated securities and $760,517 Micros Systems, Inc.* 21,900 960,534 related to depreciated securities. Open Text Corp.* 25,600 1,179,136 (a) Return of capital paid during the fiscal period. Plantronics, Inc. 12,500 465,250 ADR - American Depositary Receipt Polycom, Inc.* 27,000 1,052,460 Power Integrations, Inc. 16,800 674,352 Progress Software Corp.* 18,500 782,920 Riverbed Technology, Inc.* 10,300 362,251 Rofin-Sinar Technologies, Inc.* 23,600 836,384 Materials 3.1% AptarGroup, Inc. 13,900 661,223 Rockwood Holdings, Inc.* 23,900 934,968 Silgan Holdings, Inc. 14,100 504,921 Telecommunication Services 0.7% Cbeyond, Inc.* 29,400 Utilities 1.1% Atmos Energy Corp. 11,100 346,320 ITC Holdings Corp. 6,600 409,068 Total Domestic Common Stocks (Cost $43,051,743) Real Estate Investment Trusts 2.2% Financials 2.2% Corporate Office Properties Trust(a) 14,600 510,270 Healthcare Realty Trust, Inc.(a) 19,500 412,815 Home Properties, Inc.(a) 10,200 565,998 Total Real Estate Investment Trusts (Cost $1,243,886) Foreign Stocks & ADR's 2.3% Ireland 0.6% ICON PLC ADR* 17,600 Israel 1.7% NICE Systems Ltd. ADR* 33,700 Total Foreign Stocks & ADR's (Cost $1,410,691) Principal Amount Value (M$1,000) (Note 2) Corporate Short-Term Notes 2.3% ChevronTexaco Funding Corp. 0.15%, 01/04/11 (Cost $1,499,981) 1,500 M Total Investments 98.2% (Cost $47,206,301) Other Assets in Excess of Liabilities 1.8% Net Assets 100.0% $ The accompanying notes are an integral part of the financial statements. 29 Statement of Assets and Liabilities at December 31, 2010 SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Assets Investments at value $ 18,610,187 $ 65,237,897 $ 214,411,453 Cash 128,180 357,560 808,463 Receivable for securities sold   73,655 Receivable for fund shares sold 3,158 23,367 74,796 Receivable for dividends and interest 36,504 449,904 232,196 Receivable from fund administrator    Total Assets 18,778,029 66,068,728 215,600,563 Liabilities Payable for fund shares repurchased 15,060 44,407 174,876 Accrued expenses 14,047 28,782 80,811 Management fee payable 8,623 22,434 90,181 Fund service fee payable 1,568 5,609 18,153 Total Liabilities 39,298 101,232 364,021 Net Assets Applicable to Outstanding Shares $ 18,738,731 $ 65,967,496 $ 215,236,542 Shares Outstanding 1,567,912 6,738,366 15,819,790 Net Asset Value and Maximum Offering Price Per Share $ 11.95 $ 9.79 $ 13.61 Net Assets Represent Shares of beneficial interest at par value $ 1,568 $ 6,738 $ 15,820 Paid-in capital 15,787,807 67,004,582 180,786,678 Accumulated undistributed net investment income (loss) 458 2,659 (4,526 ) Accumulated undistributed net realized gain (loss) on investments (73,194 ) (472,021 ) (8,583,321 ) Unrealized appreciation (depreciation) of investments 3,022,092 (574,462 ) 43,021,891 Net Assets $ 18,738,731 $ 65,967,496 $ 215,236,542 Investments at Cost $ 15,588,095 $ 65,812,359 $ 171,389,562 The accompanying notes are an integral part of the financial statements. Amounts designated as - are either $0 or have been rounded to $0. 30 Statement of Assets and Liabilities SVP SVP SVP Mid Cap* Money Market Small Company Fund Fund Fund Assets Investments at value $ 17,073,054 $ 15,231,538 $ 65,419,653 Cash 492,565  1,422,224 Receivable for securities sold 43,548   Receivable for fund shares sold 2,358 161,680 17,973 Receivable for dividends and interest 11,434  20,433 Receivable from fund administrator  3,279  Total Assets 17,622,959 15,396,497 66,880,283 Liabilities Payable to custodian bank  72,564  Payable for securities purchased 39,218  158,604 Payable for fund shares repurchased 3,945 17,569 43,120 Income dividend payable  14  Accrued expenses 12,930 10,944 28,789 Management fee payable 7,355 3,216 28,192 Fund service fee payable 1,471 1,286 5,639 Total Liabilities 64,919 105,593 264,344 Net Assets Applicable to Outstanding Shares $ 17,558,040 $ 15,290,904 $ 66,615,939 Shares Outstanding 1,627,030 15,290,904 4,571,282 Net Asset Value and Maximum Offering Price Per Share $ 10.79 $ 1.00 $ 14.57 Net Assets Represent Shares of beneficial interest at par value $ 1,627 $ 15,291 $ 4,571 Paid-in capital 16,872,207 15,275,634 54,552,528 Accumulated undistributed net investment income (loss) 297 17 13,907 Accumulated undistributed net realized gain (loss) on investments (4,041,090 ) (38 ) (6,168,419 ) Unrealized appreciation (depreciation) of investments 4,724,999  18,213,352 Net Assets $ 17,558,040 $ 15,290,904 $ 66,615,939 Investments at Cost $ 12,348,055 $ 15,231,538 $ 47,206,301 *Name change. Formerly known as SVP Mid Cap Growth Fund. The accompanying notes are an integral part of the financial statements. Amounts designated as - are either $0 or have been rounded to $0. 31 Statement of Operations for the year ended December 31, 2010 SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Investment Income: Dividends $ 233,409 $  $ 4,052,094 Interest 176,188 2,550,397 3,625 Total Income 409,597 2,550,397 4,055,719 Expenses: Management advisory fee 91,413 268,430 1,002,879 Transfer agent fees 7,333 8,833 11,833 Custodian fees 4,250 8,400 10,500 Accounting and administration services 16,620 67,108 200,987 Auditing fees 8,250 18,000 50,000 Legal fees 4,500 15,500 52,000 Printing fees 700 8,200 12,000 Trustees' and Chief Compliance Officer's fees and expenses 3,100 12,500 37,500 Other 4,292 15,130 30,870 Total Expenses 140,458 422,101 1,408,569 Expense Reimbursement    Net Expenses 140,458 422,101 1,408,569 Net Investment Income (Loss) 269,139 2,128,296 2,647,150 Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on sales of investments 183,361 2,735,452 188,385 Net change in unrealized appreciation (depreciation) 1,486,687 (182,151 ) 27,076,792 Net Realized and Unrealized Gain (Loss) on Investments 1,670,048 2,553,301 27,265,177 Net Increase (Decrease) in Net Assets from Operations $ 1,939,187 $ 4,681,597 $ 29,912,327 The accompanying notes are an integral part of the financial statements. Amounts designated as - are either $0 or have been rounded to $0. 32 Statement of Operations SVP SVP SVP Mid Cap* Money Market Small Company Fund Fund Fund Investment Income: Dividends $ 136,020 $  $ 476,222 Interest 59 24,507 1,175 Total Income 136,079 24,507 477,397 Expenses: Management advisory fee 79,188 40,018 304,929 Transfer agent fees 7,633 7,084 9,533 Custodian fees 8,200 2,500 17,000 Accounting and administration services 15,838 16,007 60,986 Auditing fees 7,750 7,500 17,500 Legal fees 3,450 4,100 15,500 Printing fees 1,000 150 10,000 Trustees' and Chief Compliance Officer's fees and expenses 3,000 3,100 11,000 Other 2,693 2,041 8,763 Total Expenses 128,752 82,500 455,211 Expense Reimbursement  (58,010 )  Net Expenses 128,752 24,490 455,211 Net Investment Income (Loss) 7,327 17 22,186 Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on sales of investments 1,417,717 (21 ) 4,002,838 Net change in unrealized appreciation (depreciation) 1,941,928  9,162,815 Net Realized and Unrealized Gain (Loss) on Investments 3,359,645 (21 ) 13,165,653 Net Increase (Decrease) in Net Assets from Operations $ 3,366,972 $ (4 ) $ 13,187,839 *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. The accompanying notes are an integral part of the financial statements. Amounts designated as - are either $0 or have been rounded to $0. 33 Statement of Changes in Net Assets SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Year Ended Year Ended Year Ended Year Ended Year Ended Year Ended 12/31/10 12/31/09 12/31/10 12/31/09 12/31/10 12/31/09 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 269,139 $ 282,068 $ 2,128,296 $ 3,016,070 $ 2,647,150 $ 2,490,535 Net realized gain (loss) on sales of investments 183,361 (100,058 ) 2,735,452 3,464,309 188,385 (4,413,517 ) Net change in unrealized appreciation (depreciation) 1,486,687 2,451,924 (182,151 ) 498,518 27,076,792 48,127,338 Net increase (decrease) in net assets from operations 1,939,187 2,633,934 4,681,597 6,978,897 29,912,327 46,204,356 Distributions to Shareholders From net investment income (291,903 ) (401,041 ) (2,390,406 ) (3,179,708 ) (2,657,421 ) (2,706,906 ) From net realized gain on investments   (3,261,487 ) (2,935,188 )   Total distributions to shareholders (291,903 ) (401,041 ) (5,651,893 ) (6,114,896 ) (2,657,421 ) (2,706,906 ) From Share Transactions Net proceeds from sales of shares 4,897,107 5,506,725 11,055,201 21,261,151 10,389,785 34,327,550 Net asset value of shares in reinvestment of dividends and distributions 291,903 401,041 5,651,893 6,114,896 2,657,421 2,706,906 5,189,010 5,907,766 16,707,094 27,376,047 13,047,206 37,034,456 Less: Payments for shares reacquired (4,477,901 ) (5,240,460 ) (14,456,285 ) (23,233,432 ) (27,753,264 ) (25,199,909 ) Increase (decrease) in net assets from capital share transactions 711,109 667,306 2,250,809 4,142,615 (14,706,058 ) 11,834,547 Total Increase (Decrease) in Net Assets for period 2,358,393 2,900,199 1,280,513 5,006,616 12,548,848 55,331,997 Net Assets: Beginning of period 16,380,338 13,480,139 64,686,983 59,680,367 202,687,694 147,355,697 Net Assets: End of period $ 18,738,731 $ 16,380,338 $ 65,967,496 $ 64,686,983 $ 215,236,542 $ 202,687,694 Undistributed Net Investment Income (Loss) at End of Period $ 458 $ 806 $ 2,659 $ 6,647 $ (4,526 ) $ 5,745 Amounts designated as - are either $0 or have been rounded to $0. 34 Statement of Changes in Net Assets SVP SVP SVP Mid Cap* Money Market Small Company Fund Fund Fund Year Ended Year Ended Year Ended Year Ended Year Ended Year Ended 12/31/10 12/31/09 12/31/10 12/31/09 12/31/10 12/31/09 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 7,327 $ 18,859 $ 17 $ 1,014 $ 22,186 $ 118,384 Net realized gain (loss) on sales of investments 1,417,717 (1,339,535 ) (21 ) 57 4,002,838 (6,775,510 ) Net change in unrealized appreciation (depreciation) 1,941,928 5,087,407   9,162,815 19,930,028 Net increase (decrease) in net assets from operations 3,366,972 3,766,731 (4 ) 1,071 13,187,839 13,272,902 Distributions to Shareholders From net investment income (8,132 ) (17,757 ) (17 ) (1,014 ) (31,996 ) (232,424 ) From net realized gain on investments    (57 )   Total distributions to shareholders (8,132 ) (17,757 ) (17 ) (1,071 ) (31,996 ) (232,424 ) From Share Transactions Net proceeds from sales of shares 2,303,629 2,548,347 8,857,698 17,193,382 5,584,990 10,365,656 Net asset value of shares in reinvestment of dividends and distributions 8,132 17,757 17 1,071 31,996 232,424 2,311,761 2,566,104 8,857,715 17,194,453 5,616,986 10,598,080 Less: Payments for shares reacquired (3,616,416 ) (4,312,808 ) (9,867,524 ) (23,618,033 ) (13,149,274 ) (12,250,418 ) Increase (decrease) in net assets from capital share transactions (1,304,655 ) (1,746,704 ) (1,009,809 ) (6,423,580 ) (7,532,288 ) (1,652,338 ) Total Increase (Decrease) in Net Assets for period 2,054,185 2,002,270 (1,009,830 ) (6,423,580 ) 5,623,555 11,388,140 Net Assets: Beginning of period 15,503,855 13,501,585 16,300,734 22,724,314 60,992,384 49,604,244 Net Assets: End of period $ 17,558,040 $ 15,503,855 $ 15,290,904 $ 16,300,734 $ 66,615,939 $ 60,992,384 Undistributed Net Investment Income (Loss) at End of Period $ 297 $ 1,102 $ 17 $ 17 $ 13,907 $ 24,915 *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. Amounts designated as - are either $0 or have been rounded to $0. 35 Financial Highlights Selected per share data and ratios. Selected data for a share of capital stock outstanding throughout each fiscal period. Income from Investment Operations Less Distributions Fiscal Net asset Net Net gains or losses Dividends year value, investment on securities (both Total from (from net Distributions Net asset (period beginning income realized and investment investment (from realized Total value, end of Fund ended) of period (loss)^ unrealized)^ operations income) gains) distributions period Balanced 12/31/06 $ 11 .63 $ 0 .29 $ 1 .05 $ 1 .34 $ 0 .31 $ 0 .14 $ 0 .45 $ 12 .52 12/31/07 12 .52 0 .29 0 .77 1 .06 0 .31 0 .77 1 .08 12 .50 12/31/08 12 .50 0 .28 (3 .28) (3 .00) 0 .26 0 .11 0 .37 9 .13 12/31/09 9 .13 0 .20 1 .76 1 .96 0 .27  0 .27 10 .82 12/31/10 10 .82 0 .18 1 .14 1 .32 0 .19  0 .19 11 .95 Bond 12/31/06 9 .84 0 .48 (0 .12) 0 .36 0 .48  0 .48 9 .72 12/31/07 9 .72 0 .47 0 .21 0 .68 0 .41  0 .41 9 .99 12/31/08 9 .99 0 .50 (0 .16) 0 .34 0 .41  0 .41 9 .92 12/31/09 9 .92 0 .49 0 .61 1 .10 0 .54 0 .50 1 .04 9 .98 12/31/10 9 .98 0 .33 0 .40 0 .73 0 .39 0 .53 0 .92 9 .79 Common Stock 12/31/06 11 .69 0 .19 1 .70 1 .89 0 .19  0 .19 13 .39 12/31/07 13 .39 0 .19 1 .18 1 .37 0 .16 0 .28 0 .44 14 .32 12/31/08 14 .32 0 .20 (4 .93) (4 .73) 0 .14 0 .01 0 .15 9 .44 12/31/09 9 .44 0 .15 2 .47 2 .62 0 .16  0 .16 11 .90 12/31/10 11 .90 0 .16 1 .72 1 .88 0 .17  0 .17 13 .61 Mid Cap^^ 12/31/06 9 .64 (0 .01) 0 .55 0 .54    10 .18 12/31/07 10 .18 (0 .02) 2 .26 2 .24    12 .42 12/31/08 12 .42 (0 .02) (5 .70) (5 .72)    6 .70 12/31/09 6 .70 0 .01 2 .04 2 .05 0 .01  0 .01 8 .74 12/31/10 8 .74  2 .06 2 .06 0 .01  0 .01 10 .79 Money Market 12/31/06 1 .00 0 .0460  0 .0460 0 .0460  0 .0460 1 .00 12/31/07 1 .00 0 .0457  0 .0457 0 .0457  0 .0457 1 .00 12/31/08 1 .00 0 .0187  0 .0187 0 .0187  0 .0187 1 .00 12/31/09 1 .00 0 .0000  0 .0000 0 .0000  0 .0000 1 .00 12/31/10 1 .00 0 .0000  0 .0000 0 .0000  0 .0000 1 .00 Small Company 12/31/06 13 .94 0 .03 2 .24 2 .27 0 .03 1 .85 1 .88 14 .33 12/31/07 14 .33 0 .08 1 .16 1 .24 0 .09 1 .50 1 .59 13 .98 12/31/08 13 .98 0 .02 (4 .54) (4 .52)  0 .16 0 .16 9 .30 12/31/09 9 .30 0 .02 2 .51 2 .53 0 .05  0 .05 11 .78 12/31/10 11 .78  2 .80 2 .80 0 .01  0 .01 14 .57 The accompanying notes are an integral part of the financial statements. Amounts designated as - are either $0 or have been rounded to $0. 36 Financial Highlights Financial Highlights Ratios/Supplemental Data Ratio of expenses Ratio of net investment income Ratio of to average net Ratio of expenses to average Ratio of net (loss) to average net assets Net assets at expenses to assets before net assets before contractual investment income before contractual and Portfolio Total return end of period average net custodian fee and voluntary expense (loss) to average voluntary expense turnover (%)* (000 omitted) assets (%) credits (%)** reimbursements (%)*** net assets (%) reimbursements (%)*** rate (%) 11 .49 $ 21,270 0.79 0.81 0.81 2.35 2.35 181 8 .44 20,378 0.89 0.91 0.91 2.17 2.17 91 (23 .95) 13,480 0.83 0.85 0.85 2.44 2.44 59 21 .47 16,380 0.86 0.86 0.86 2.03 2.03 90 12 .19 18,739 0.85 0.85 0.85 1.62 1.62 197 3 .70 23,208 0.66 0.68 0.68 4.70 4.70 399 7 .05 27,629 0.74 0.76 0.76 4.71 4.71 306 3 .40 59,680 0.65 0.66 0.66 4.91 4.91 289 11 .08 64,687 0.64 0.64 0.64 4.57 4.57 241 7 .33 65,967 0.63 0.63 0.63 3.17 3.17 607 16 .14 79,345 0.60 0.61 0.61 1.50 1.50 16 10 .21 106,686 0.66 0.66 0.66 1.35 1.35 14 (33 .04) 147,356 0.57 0.57 0.57 1.61 1.61 6 27 .75 202,688 0.71 0.71 0.71 1.45 1.45 10 15 .80 215,237 0.70 0.70 0.70 1.32 1.32 9 5 .60 24,494 0.74 0.77 0.77 (0.03) (0.03) 82 22 .00 26,829 0.80 0.84 0.84 (0.14) (0.14) 88 (46 .05) 13,502 0.76 0.78 0.78 (0.18) (0.18) 119 30 .60 15,504 0.84 0.84 0.84 0.13 0.13 51 23 .51 17,558 0.81 0.81 0.81 0.05 0.05 32 4 .70 25,144 0.40 0.41 0.51 4.62 4.52  4 .70 17,745 0.59 0.61 0.61 4.61 4.61  1 .89 22,724 0.54 0.54 0.54 1.83 1.83  0 .00 16,301 0.20 0.20 0.52 0.01 (0.31)  0 .00 15,291 0.15 0.15 0.52 0.00 (0.36)  16 .17 60,122 0.62 0.65 0.65 0.22 0.22 53 8 .60 64,832 0.68 0.70 0.70 0.51 0.51 52 (32 .29) 49,604 0.63 0.64 0.64 0.19 0.19 42 27 .15 60,992 0.76 0.76 0.76 0.23 0.23 41 23 .74 66,616 0.75 0.75 0.75 0.04 0.04 30 ^ Calculated based upon average shares outstanding. ^^ Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. * Total return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all distributions at net asset value during the period, and a redemption on the last day of the period. Total return does not include any fees, charges or expenses imposed by your insurance company, the issuer of variable annuity and life insurance contracts for which the funds serve as underlying investment vehicles. Total returns would have been lower in applicable years where the Funds' investment advisor had not waived a portion of its fee. ** The ratios do not include a reduction of expenses for custodian fee credits on cash balances maintained with the custodian. *** Expense reductions are comprised of the contractual expense reimbursements as described in Note (3). Amounts designated as - are either $0 or have been rounded to $0. 37 Notes to Financial Statements (1) Organization: The Sentinel Variable Products Trust (the Trust) is an open end investment company, registered under the Investment Company Act of 1940 as amended, which continuously offers its shares to separate accounts of insurance companies to serve as investment vehicles for variable life insurance policies and annuity contracts. The Trust consists of six separate and distinct funds: Sentinel Variable Products Balanced Fund, Sentinel Variable Products Bond Fund, Sentinel Variable Products Common Stock Fund, Sentinel Variable Products Mid Cap Fund (formerly known as Sentinel Variable Products Mid Cap Growth Fund prior to April 30, 2010), Sentinel Variable Products Money Market Fund and Sentinel Variable Products Small Company Fund, all of which are diversified. The six funds of the Trust are referred to hereinafter collectively as the Funds, and individually as a Fund. (2) Significant Accounting Policies: The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (GAAP), which require management to make certain estimates and assumptions at the date of the financial statements. The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements. A. Security Valuation: Equity securities that are traded on a national securities exchange and over-the-counter securities listed in the NASDAQ National Market System are valued at the last reported sales price or official closing price on the principal exchange on which they are traded on the date of determination as of the close of business of the New York Stock Exchange (NYSE), usually 4:00 p.m. Eastern time, each day that the NYSE is open for business. Securities for which no sale was reported on the valuation date are valued at the mean between the last reported bid and asked prices. Over-the-counter securities not listed on the NASDAQ National Market System are valued at the mean of the current bid and asked prices. For Funds other than the Money Market Fund, fixed-income securities with original maturities of greater than 60 days, including short-term securities with more than 60 days left to maturity, are valued on the basis of valuations provided by an independent pricing service. The mean between the bid and asked prices is generally used for valuation purposes. Short-term securities with original maturities of less than 60 days are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities held in the Money Market Fund are valued at amortized cost regardless of days left to maturity, which approximates market value, in accordance with the terms of a rule adopted by the Securities and Exchange Commission. The amortized cost method values a security at cost on the date of purchase and thereafter assumes a constant amortization to maturity of any discount or premium. Investments in mutual funds are valued at the net asset value per share on the day of valuation. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the Funds pricing time but after the close of the securities primary markets, will be fair valued under procedures adopted by the Funds Board of Trustees. The Board has delegated this responsibility to a pricing committee, subject to its review and supervision. The fair value hierarchy as required by GAAP is summarized in the three broad levels listed below: Level 1 - Quoted prices (unadjusted) in active markets for identical assets at the time of the NYSE close (normally 4:00 PM Eastern). Includes most domestic equities, American Depository Receipts, Exchange Traded Funds and Standard & Poors Depository Receipts that rely on unadjusted or official closing prices based on actual trading activity which coincides with the close of the NYSE. Level 2 - Other significant observable inputs (evaluated prices factoring in observable inputs using some type of model, matrix or other calculation methodology which takes into consideration factors such as quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Includes most long-term and short-term fixed income investments, most foreign equities trading on foreign exchanges and over-the-counter securities not listed on the NASDAQ National Market System that rely on a mean price which falls between the last bid and asked quotes coinciding with the close of the NYSE. Investments in other Registered Investment Companies (RICs) that rely on calculated Net Asset Values (NAVs) would also gener- ally be considered Level 2. Level 3 - Significant unobservable inputs (including non- binding broker quotes or the Sentinel Pricing Committees own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are normally valued using amortized cost, which approximates the current fair value of a security, but since this value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. There have been no significant changes in valuation techniques during the fiscal year, but the Sentinel Pricing Committee considers factors such as few recent transactions, inconsistent price quotes and wider bid-ask spreads when determining if transactions are not orderly for fair valuation purposes. 38 Notes to Financial Statements The fair value measurements as of December 31, 2010 were as follows: Quoted Prices (Unadjusted) in Active Other Significant Markets for Identical Significant Unobservable Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Assets: Investments in Securities: Balanced: Agency Discount Notes $  $ 349,998 $  $ 349,998 Collateralized Mortgage Obligations  3,768,855  3,768,855 Domestic Common Stocks 11,557,218   11,557,218 Exchange Traded Funds 132,250   132,250 Foreign Stocks & ADRs 598,945   598,945 Mortgage-Backed Securities  2,002,923  2,002,923 U.S. Treasury Obligations  199,998  199,998 Totals $ 12,288,413 $ 6,321,774 $  $ 18,610,187 Bond: Corporate Bonds $  $ 17,132,705 $  $ 17,132,705 Collateralized Mortgage Obligations  31,246,213  31,246,213 Mortgage-Backed Securities  12,528,678  12,528,678 U.S. Treasury Obligations  4,330,301  4,330,301 Totals $  $ 65,237,897 $  $ 65,237,897 Common Stock: Corporate Short-Term Notes $  $ 2,999,963 $  $ 2,999,963 Domestic Common Stocks 197,522,007   197,522,007 Exchange Traded Funds 2,380,500   2,380,500 Foreign Stocks & ADRs 11,508,983   11,508,983 Totals $ 211,411,490 $ 2,999,963 $  $ 214,411,453 Mid Cap*: Agency Discount Notes $  $ 299,999 $  $ 299,999 Domestic Common Stocks 16,069,486   16,069,486 Foreign Stocks & ADRs 384,454   384,454 Real Estate Investment Trusts 319,115   319,115 Totals $ 16,773,055 $ 299,999 $  $ 17,073,054 Money Market: Agency Discount Notes $  $ 6,863,618 $  $ 6,863,618 Corporate Short-Term Notes  4,503,517  4,503,517 U.S. Treasury Obligations  3,864,403  3,864,403 Totals $  $ 15,231,538 $  $ 15,231,538 Small Company: Corporate Short-Term Notes $  $ 1,499,981 $  $ 1,499,981 Domestic Common Stocks 60,869,019   60,869,019 Foreign Stocks & ADRs 1,561,570   1,561,570 Real Estate Investment Trusts 1,489,083   1,489,083 Totals $ 63,919,672 $ 1,499,981 $  $ 65,419,653 Liabilities: Investments in Securities: None. *Name change. Formerly known as Sentinel Variable Products Mid Cap Growth Fund. Please refer to each Funds Statement of Investment in Securities for more detailed information on specific securities. There was no reportable Fair Value Level 3 activity for the fiscal year ended December 31, 2010. 39 B. Securities Transactions and Investment Income: Securities transactions are accounted for on the next business day following trade date (trade date plus one). Under certain circumstances, exceptions are made so that purchases and sales are accounted for on trade date. These exceptions include: (1) when trades occur on a day that happens to coincide with the last business day of a calendar month; or (2) on occasion, if Sentinel Administrative Services, Inc. (SASI), the Funds administrator, believes significant price movements are deemed large enough to impact the calculation of the net asset value per share. Interest income is recorded on the accrual basis, which includes the amortization of bond premiums on fixed-income securities. Dividend income is recorded on the ex-dividend date when veri-fied by two independent sources and adjusted daily for foreign tax withholding, reclaims and currency fluctuations, when applicable. The cost of securities sold is determined, and realized gains and losses are computed, using the identified cost method. Market discount and original issue discount are accreted to income. Distributions received from the Funds investments in real estate investment trusts (REITs) and master limited partnerships often include a return of capital which is recorded by the Funds as a reduction of the cost basis of the securities held. C. Dividends and Distributions: Dividends and distributions to shareholders are recorded on the ex-dividend date. Income distributions and capital gain distributions are determined in accordance with federal income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to the differing treatments for gains and losses on mortgage-backed securities payment receipts, real estate investment trust return of capital distributions and dividends paid. The following reclassifications were made to reflect these differences as of December 31, 2010: Accumulated Accumulated undistributed undistributed net realized net investment gain (loss) on SVP Fund income (loss) investments Paid-in capital Balanced $22,416 $(22,416) $ Bond 258,122 (258,122) Small Company (1,198) 1,198 D. Repurchase Agreements: Each Fund, to a limited extent, may enter into repurchase agreements as a means of making short-term investments, of seven days or less, and in aggregate amounts of not more than 25% of the net assets of a Fund. Each Fund, through its custodian, takes possession of the securities collateralizing repurchase agreements. All repurchase agreements used by the Funds will provide that the value of the collateral underlying the repurchase agreement always be at least equal to 102% of the repurchase price. If the seller defaults and the value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Fund may be delayed or limited. There were no repurchase agreements outstanding at December 31, 2010. E. Federal Income Taxes: Each Fund intends to continue to meet the requirements of the Internal Revenue Code applicable to regulated investment companies. Each Fund intends to distribute all of its taxable income to its shareholders, relieving it of any federal or state excise tax or income tax liability. Each Fund is also required to recognize the tax effects of certain tax positions under a more likely than not standard, that based on their technical merits, have a more than 50 percent likelihood of being sustained upon examination. Fund management carried out procedures to identify material tax position adjustments and has none to report for the fiscal year ended December 31, 2010, along with the three previous fiscal years, which are still considered open and subject to examination. F. Options: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option written by a Fund is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option written by a Fund is exercised, the premium reduces the cost basis of the securities purchased by the Fund. There were no options transactions during the fiscal year ended December 31, 2010. G. Dollar Rolls: The SVP Balanced and SVP Bond Fund may enter into dollar rolls in which the Funds sell securities for delivery in the current month, and simultaneously contract to repurchase similar (same type, coupon and maturity) securities on a speci-fied future date. During the roll period the Funds forego principal and interest paid on the securities. The Funds are compensated by the interest earned on the cash proceeds of the initial sale and by the lower repurchase price at the future date. Realized gains and losses on sales, if applicable, are recorded on trade date plus one or trade date. There were no dollar roll transactions during the fiscal year ended December 31, 2010. H. Securities Lending: Under an agreement with State Street Bank and Trust Company (SSB), the Funds may lend their securities, up to 50% of each Funds portfolio before taking into account the securities loaned, to certain approved brokers, dealers and other financial institutions. Each loan is collateralized by cash in an amount equivalent to 102% (domestic) or 105% (foreign) of the market value of the loaned securities. Any adjustments in collateral required to maintain those levels due to market value fluctua-tions are made the next business day. The cash collateral is invested in a registered money market fund advised by State Street Global Advisors, a subsidiary of SSB. A portion of the income generated by the investment of the collateral, net of any rebates paid by SSB to the borrowers, is remitted to SSB as lending agent, and the remainder is retained by the Fund. The Fund receives from the borrower all accrued dividend and 40 Notes to Financial Statements interest amounts while the securities are out on loan. The Fund retains certain ownership rights as to the loaned securities when retaining such rights is considered to be in the Funds best interest. Generally, in the event of borrower default, the Fund has the right to use the collateral to offset any losses incurred. In the event the Fund is delayed or prevented from exercising its right to dispose of the collateral, there may be a potential loss to the Fund. The Fund bears the risk of loss with respect to the investment of the collateral. For the fiscal year ended December 31, 2010, none of the Funds loaned securities because Sentinel Asset Management, Inc. (SAMI) elected to temporarily suspend participation in the program. I. Other: Direct expenses of a Fund are charged to that Fund while common expenses of the Trust are allocated proportionately based upon the Funds respective average net assets or number of shareholder accounts. Earnings credits are received from State Street Bank and Trust Company (SSB), the custodian bank, on cash balances and are reflected in the statement of operations as an expense offset. (3) Management Advisory Fees and Related Party Transactions: Pursuant to two Investment Advisory Agreements (Advisory Agreements), one dated November 1, 2000, as amended November 19, 2008 and one dated November 8, 2002, SAMI, a subsidiary of NLV Financial Corporation, manages each Funds investments and business operations under the overall supervision of the Trusts Board of Trustees. SAMI is affiliated with National Life Insurance Company, which issues variable insurance and annuity products through which the Trust is offered, because National Life Insurance Company is also a subsidiary of NLV Financial Corporation. SAMI has the responsibility for making all investment decisions for the Funds. As compensation for services rendered under its advisory agreement, each Fund pays to SAMI a monthly fee determined as follows: a) With respect to SVP Balanced Fund: 0.55% per annum on the average daily net assets of the Fund. b) With respect to SVP Bond Fund: 0.40% per annum on the average daily net assets of the Fund. c) With respect to the SVP Common Stock, SVP Mid Cap (formerly known as SVP Mid Cap Growth prior to April 30, 2010) and SVP Small Company Funds: 0.50% per annum on the fi rst $200 million of average daily net assets of each Fund; 0.45% per annum on the next $300 million of such assets of each Fund; and 0.40% per annum on such assets of each Fund in excess of $500 million. d) With respect to the SVP Money Market Fund: 0.25% per annum on the average daily net assets of the Fund. SAMI and/or an affiliate have voluntarily agreed to waive fees and/or reimburse expenses paid by the SVP Money Market Fund to the extent necessary to prevent total expenses from exceeding the gross income from the Funds investments on a daily basis. This reimbursement may be discontinued at any time. For the period from January 1, 2010 through December 31, 2010, the total amount reimbursed to SVP Money Market Fund was $58,010. SAMI and/or an affiliate have no right to recoup fees reimbursed. Sentinel Financial Services Company (SFSC), a subsidiary of SAMI, acts as the principal underwriter of shares of the Funds. SFSC receives no compensation from the Trust for acting as principal underwriter. Each Trustee who is not an affiliate of SAMI receives an annual fee from the Trust of $12,000 plus $2,500 for each meeting attended. Fees paid to Trustees are generally distributed quarterly on a pro rata basis. This compensation totaled $21,000 each for Mr. McMeekin, Ms. Pope and Mr. Ricker for the fiscal year ended December 31, 2010. The Funds Chief Compliance Officer also serves as Chief Compliance Officer of Sentinel Group Funds, Inc., a series investment company also advised by SAMI, SAMI itself, and the separate accounts of National Life Insurance Company which fund its variable life insurance and annuity products. Pursuant to an amended and restated agreement as of November 26, 2007, the Funds and Sentinel Group Funds, Inc. pay 50% of the costs incurred by these Chief Compliance Officer functions, including the salary and benefits of the Funds Chief Compliance Officer and his administrative assistant, and the other costs incurred by the Chief Compliance Officer. The Funds and Sentinel Group Funds, Inc. allocate their 50% share of these costs in proportion to net assets. Out-of-pocket costs which can be specifically allocated to a particular entity are so allocated. Trustees and Chief Compliance Officers fees and expenses for the fiscal year ended December 31, 2010 were $70,200. Pursuant to the Fund Services Agreement with SASI, a subsidiary of SAMI, the Trust receives certain transfer agency, fund accounting and administration services. For these services, the Fund Services Agreement provides for the Trust to pay to SASI a fixed fee totaling $20,000 per year for transfer agency services and a fee of 0.10% of average daily net assets of the Funds for fund accounting and administration services. For the fiscal year ended December 31, 2010 this fee totaled $397,546. 41 Notes to Financial Statements (4) Investment Transactions: Purchases and sales (excluding short-term obligations) for the fiscal year ended December 31, 2010 were as follows: Purchases Sales of other Purchases of other than U.S. of U.S. than U.S. Sales of U.S. Government Government Government Government direct and direct and direct and direct and agency agency agency agency SVP Fund obligations obligations obligations obligations Balanced $1,401,341 $31,020,216 $1,941,462 $29,571,397 Bond 27,295,322 345,135,294 18,079,013 354,220,330 Common Stock 17,404,344 29,372,909 Mid Cap* 4,895,781 6,607,943 Small Company 17,216,434 23,436,516 *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. (The SVP Money Market Fund invests only in short-term obligations.) At December 31, 2010, the Trust had tax basis capital losses which may be used to offset future capital gains as follows: Expiring SVP Fund on 12/31 Balanced $ 50,273 2017 Common Stock $ 3,041,555 2016 5,343,890 2017 Total $ 8,385,445 Mid Cap* $ 892,803 2016 3,080,511 2017 Total $ 3,973,314 Money Market $ 17 2011 Small Company $ 5,902,927 2017 *Name change. Formerly known as SVP Mid Cap Growth Fund. During the year ended December 31, 2010, the Funds utilized capital losses as follows: SVP Fund Capital losses utilized Balanced $149,436 CommonStock 188,385 MidCap* 1,383,772 Small Company 4,024,868 *Name change. Formerly known as SVP Mid Cap Growth Fund It is unlikely that a capital gains distribution will be paid until net gains have been realized in excess of such capital loss carry forwards or the carry forwards expire. Net capital losses incurred after October 31st and within the taxable year are deemed to arise on the first business day of the Funds next taxable year. For the period from November 1, 2010 to December 31, 2010, the Funds elected to defer until the first business day of 2011 for U.S. Federal income tax purposes net capital losses as stated below: SVP Fund Capital losses deferred Balanced $4,194 Bond 381,415 MoneyMarket 21 (5) Shares of Beneficial Interest Transactions: There are an unlimited number of authorized shares for each Fund in the Trust. Each share has a par value of $0.001. Transactions in shares for the fiscal year ended December 31, 2010 and the fiscal year ended December 31, 2009 were as follows: Shares issued in reinvestment Net increase of dividends (decrease) Shares and Shares in shares SVP Fund sold distributions reacquired outstanding Year Ended December 31, 2010 Balanced 431,082 24,447 401,161 54,368 Bond 1,053,463 579,681 1,373,310 259,834 Common Stock 842,962 195,255 2,251,994 (1,213,777) Mid Cap* 241,876 750 389,927 (147,301) Money Market 8,857,698 17 9,867,545 (1,009,830) Small Company 439,329 2,175 1,049,671 (608,167) Year Ended December 31, 2009 Balanced 548,982 36,793 548,524 37,251 Bond 2,049,609 610,879 2,200,784 459,704 Common Stock 3,720,204 225,575 2,518,817 1,426,962 Mid Cap* 345,361 2,013 588,569 (241,195) Money Market 17,193,382 1,071 23,618,033 (6,423,580) Small Company 1,098,373 19,531 1,269,944 (152,040) *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. From time to time the Funds may have a concentration of several policyholders, insurance companies or insurance products holding a significant percentage of shares outstanding. Investment activities of these parties could have a material impact on the Funds. 42 Notes to Financial Statements (6) Distributions to Shareholders: The tax character of distributions paid during the fiscal year ended December 31, 2010 were as follows: Ordinary Long-term Return of SVP Fund income capital gain capital Total Balanced $ 291,903 $ - $ - $ 291,903 Bond 5,316,052 335,841 5,651,893 Common Stock 2,657,421 2,657,421 Mid Cap* 8,132 8,132 Money Market 17 17 Small Company 31,996 31,996 *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. The tax character of distributions paid during the fiscal year ended December 31, 2009 were as follows: Ordinary Long-term Return of SVP Fund income capital gain capital Total Balanced $ 401,041 $  $  $ 401,041 Bond 6,080,811 34,085 6,114,896 Common Stock 2,706,906 2,706,906 Mid Cap* 17,757 17,757 Money Market 1,071 1,071 Small Company 232,424 232,424 *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. As of December 31, 2010, the components of distributable earnings on a tax basis were as follows: Currently distributable Currently long-term distributable capital gain Unrealized ordinary or capital appreciation SVP Fund income loss carryover (depreciation) Balanced $ 1,429 $ (50,273) $ 3,002,394 Bond 2,658 (665,068) Common Stock 14,884 (8,385,445) 42,804,604 Mid Cap* 297 (3,973,314) 4,657,224 Money Market 17 (17) Small Company 1,098 (5,902,927) 17,960,668 *Name change. Formerly known as SVP Mid Cap Growth Fund. The difference between book basis and tax basis unrealized appreciation/(depreciation) is attributable primarily due to wash sales recognized for tax purposes and return of capital distributions from portfolio investments. (7) Indemnifications: In the normal course of business, the Funds enter into contracts that contain a variety of representations, which provide general indemnifications. The Funds maximum exposure under these contracts is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, based on experience, the Funds expect the risk of loss to be remote. (8) Subsequent Events: National Life Insurance Company filed an application with the Securities and Exchange Commission (SEC) seeking approval to substitute an unaffiliated mutual fund for the SVP Money Market Fund in its variable insurance products. Subject to the SECs approval of such request, the SVP Money Market Fund is expected to dissolve on or around March 31, 2011, immediately following the effectiveness of such substitution. 43 Report of Independent Registered Public Accounting Firm To the Policyholders and Board of Trustees of Sentinel Variable Products Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Sentinel Variable Products Balanced Fund, Sentinel Variable Products Bond Fund, Sentinel Variable Products Common Stock Fund, Sentinel Variable Products Mid Cap Fund (formerly known as Sentinel Variable Products Mid Cap Growth Fund), Sentinel Variable Products Money Market Fund and Sentinel Variable Products Small Company Fund of the Sentinel Variable Products Trust (the Funds) at December 31, 2010, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion PricewaterhouseCoopers LLP New York, New York February 18, 2011 44 Actual and Hypothetical Expenses for Comparison Purposes (Unaudited) Example When you allocate to one or more of the Sentinel Variable Products Funds, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of allocating to the Funds and to compare these costs with the ongoing costs of allocating to other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from 07/01/10 through 12/31/10. Actual Expenses The first line of each Fund entry in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid from 07/01/10 through 12/31/10 to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each Fund entry in the table below provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of the share class and an assumed rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of allocating to a specific Sentinel Variable Products Trust Fund to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below do not include fees and expenses charged or incurred by the separate accounts of insurance companies which purchases shares of the Funds to serve as investment vehicles under variable life insurance policies or variable annuity contracts issued by them. If such expenses were included, the overall expenses shown in the table below would be higher and the ending account values would be lower. Expenses Paid from 07/01/10 Total Return Total Return Beginning Account Ending Account Annualized through SVP Fund Description Percentage Value 07/01/10 Value 12/31/10 Expense Ratio 12/31/10* Balanced Actual 14.85% $1,000.00 $1,148.45 0.85% $4.60 Hypothetical (5% per year before expenses) 2.09% 1,000.00 1,020.92 0.85% 4.33 Bond Actual 0.95% 1,000.00 1,009.53 0.64% 3.24 Hypothetical (5% per year before expenses) 2.20% 1,000.00 1,021.98 0.64% 3.26 Common Stock Actual 23.26% 1,000.00 1,232.56 0.70% 3.94 Hypothetical (5% per year before expenses) 2.17% 1,000.00 1,021.68 0.70% 3.57 Mid Cap** Actual 24.65% 1,000.00 1,246.53 0.82% 4.64 Hypothetical (5% per year before expenses) 2.11% 1,000.00 1,021.07 0.82% 4.18 Money Market Actual 0.00% 1,000.00 1,000.00 0.17% 0.86 Hypothetical (5% per year before expenses) 2.43% 1,000.00 1,024.35 0.17% 0.87 Small Company Actual 25.88% 1,000.00 1,258.80 0.73% 4.16 Hypothetical (5% per year before expenses) 2.15% 1,000.00 1,021.53 0.73% 3.72 * Expenses are equal to the annualized expense ratio for the Fund, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. ** Name change. Formerly SVP Mid Cap Growth Fund prior to April 30, 2010. 45 Information and Services for Shareholders Federal Tax Status of Dividends and Distributions Certain tax information for the Sentinel Variable Products Trust Funds is required to be provided to shareholders based upon the Funds income and distributions for the taxable year ended December 31, 2010. The following table represents the percentage of ordinary income distributions eligible for the dividends received deduction and the percentage of its ordinary income distributions treated as qualified dividend income along with the dollar amount of long-term capital gains distributed by the Funds Dividends Qualified Long-Term Received Dividend Capital Gain SVP Fund Deduction Income Distribution Balanced 79.93% 79.93% $  Bond 335,841 Common Stock 100.00 100.00 Mid Cap Growth 100.00 100.00 Small Company 100.00 100.00 Portfolio Proxy Voting Guidelines and Voting Record Sentinel Variable Products Funds portfolio proxy voting guidelines, and information on how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30th, are available without charge online at www. nationallife.com under Products and Tools, then Funds and Prospectus, and at www.sec.gov, or by calling (800) 537-7003. Availability of Quarterly Schedule of Investments Each Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q. The Funds Forms N-Q are available on the SECs website at www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. (Call 1-800-SEC-0330 for more information.) 46 Board Approval of Investment Advisory Agreements Sentinel Variable Products Trust (the Trust) has entered into investment advisory agreements (the Advisory Agreements) with Sentinel Asset Management, Inc. (the Advisor) with respect to its six series funds (each a Fund and collectively the Funds). The Advisory Agreements consist of an agreement dated November 1, 2000 (as amended November 19, 2008) relating to the Common Stock, Mid Cap, Small Company and Money Market Funds and an agreement dated November 8, 2002 relating to the Balanced and Bond Funds. As required by the Investment Company Act of 1940 (the Investment Company Act), the Board of Trustees (the Board) considers the continuance of the Advisory Agreements on an annual basis. On August 12, 2010, the Board approved the continuance of the Advisory Agreements for an additional year. Contract Review Process The Board discusses the Funds investment advisory arrangements with the Advisor on a regular basis. In connection with the Boards most recent consideration of the Advisory Agreements, the Advisor provided the Trustees with the information described below. In addition, the Trusts counsel, which is independent of the Advisor, provided a memorandum to the Trustees describing the legal standards for their consideration of the proposed approvals. The Trustees who are not interested persons of the Trust (as such persons are defined in the Investment Company Act) (the Independent Trustees) held a telephonic meeting with the Trusts counsel on August 4, 2010 to consider these materials and the proposed continuance of the Advisory Agreements. Following this meeting, the Independent Trustees requested and received additional information from the Advisor. The Board, including all of the Independent Trustees, met on August 12, 2010 to further consider the proposed continuance of the Advisory Agreements. During this meeting, the Advisor reviewed the significant investments that had been made in recent years in the advisory infrastructure. The Advisor also reviewed its profitability and the effects of the increased expenditures. The Trusts counsel attended such meeting. At the conclusion of the meeting, based on the considerations described in more detail below, the Trustees, including all of the Independent Trustees, unanimously approved the continuance of the Advisory Agreements for an additional year. In reaching their determinations with respect to each Fund regarding the continuance of the Advisory Agreements, the Trustees considered all factors they believed relevant, including the following: information provided by Morningstar Associates, LLC (Morningstar), an independent third party, comparing the performance of each Fund to the performance of other funds, including variable product funds, with similar invest- ment objectives and, where available from Morningstar, to the performance of the average performance of all such other funds; the nature, extent and quality of investment services rendered by the Advisor; revenue received by the Advisor and its affiliates in respect of the Funds; the costs borne by, and profitability of, the Advisor in providing services to the Funds; comparative fee and expense data for each Fund and other funds with similar investment objectives; the extent to which economies of scale would be realized as the Funds grow and whether fee levels reflect these economies of scale for the benefit of investors; the Advisors policies and practices regarding allocation of portfolio transactions of the Funds, and the extent to which the Advisor benefits from soft dollar arrangements; any indirect benefits that the Advisor and its affiliates receive from their relationships to the Funds; information about fees charged by the Advisor to other clients with similar objectives; the professional experience and qualifications of each Funds portfolio manager(s) and other senior personnel of the Advisor; the compliance record of the Advisor and affiliates under applicable securities and other laws, and under the Advisors internal compliance program; and the terms of each Advisory Agreement. The Boards conclusions on a series of points relating to the Advisor, the services it provides and the Advisory Agreements are summarized below. The Advisors Personnel and Investment Process Each quarter the Trustees discuss with senior management of the Advisor the strategies being used to achieve each Funds stated objectives. Among other things, the Board considers the size, education and experience of each Funds portfolio management team. Throughout the year, the Board requested and received information that included sales and redemption data for each Fund, a discussion on investment strategies used by the Fund and the valuation and pricing of each Funds portfolio holdings. The Board also considered the material provided by the Advisor at the Boards request discussed above that included performance and expense information (including advisory fees) for other similar mutual funds provided by Morningstar. The Board determined the Advisor is an asset management firm with appropriate knowledge and experience to manage the Funds which provides excellent investment advisory and non-advisory services to the Funds. In addition, the Board noted that it appeared the Advisors resources, organization and history would allow it to continue to provide consistent services to the Funds. Fund Performance The Board receives performance data at least quarterly but, consistent with the Advisors investment goals, the Board attaches importance to performance over relatively long periods of time, typically at least three years, for Funds other than the Money Market Fund. The Board monitors the Advisors efforts to achieve good performance. As part of this effort, the Board discusses portfolio manager effectiveness. 47 The Board considered the performance of each Fund i) as a percentage return compared to the return of other funds, including variable product funds, with similar investment objectives and ii) as a percentile rank among all such other funds. The Board received performance information relating to several different time periods. Information provided by Morningstar indicated that a majority of the Funds had total returns in the top two quintiles compared to their category for the most recent 3- and 5-year periods. Further, four of the Funds had performance in the top quintile for one or more of such periods. The Morningstar report also showed information relating to each Funds risk-adjusted performance. This information was based on the Sharpe ratio (a recognized measure of risk-adjusted performance) and showed that a majority of the Funds had a Sharpe ratio in the top two quintiles for the 3- and 5-year periods. The Board discussed with the Advisor the portfolio management of each of the Funds. In that discussion, the Advisor commented on two Funds, the Mid Cap Fund and the Money Market Fund, that had performed below the median levels for their category for several periods. With respect to the Mid Cap Fund, the Advisor noted that new portfolio managers had assumed responsibility for that Fund in December 2008. The Advisor also noted that lower-quality mid-cap companies had outperformed other mid-cap companies during 2009 and early 2010 and that the Funds focus on higher-quality issuers had impacted its relative performance. With respect to the Money Market Fund, the Advisor stated that the Funds relative size had impacted its comparative performance. After reviewing these and related factors, the Trustees concluded, within the context of their overall conclusions regarding each of the Advisory Agreements, that the performance of each of the Funds and the Advisor supported the continuation of each Advisory Agreement. Profitability The Board reviewed information prepared by the Advisor regarding the profits of the Advisor attributable to its advisory relationship with each Fund, as well as the overall profitability to the Advisor and its affiliates of their relationships with the Funds. The Independent Trustees also reviewed with the Advisor the methodology it used to allocate expenses for purposes of such profitability analysis and noted that no one allocation methodology is widely accepted across the business. The Board reviewed the 2009 pretax and pre- and post-distribution profit-ability of the Advisor and its affiliates in providing services to the Funds as compared to information prepared by SNL Financial regarding the profitability of several publicly held investment management companies. After reviewing these and related factors, the Board concluded, within the context of its overall conclusions regarding each of the Advisory Agreements, that the cost allocation methodologies were reasonable, and profitability of the Advisor was not inconsistent with other industry data. Economies of Scale The Board considered whether there had been economies of scale in respect of the management of the Funds, and whether the Fund has appropriately benefited from any available economies of scale. The Trustees recognized that the fee schedules in the Advisory Agreement for the Common Stock, Mid Cap and Small Company Funds each have breakpoints that reduce the advisory fee rate as the Funds assets increase above certain levels. They also considered the current level of assets of each Fund. After reviewing these and related factors, the Board concluded, within the context of its overall conclusions regarding each Advisory Agreement, that the Funds appropriately participate in economies of scale. Advisory Fees and Other Expenses Conclusion Based on the review process described above, the Board, The Board reviewed each Funds annual expense ratio, which including all of the Independent Trustees, approved the continu-reflects asset-based costs such as advisory fees, accounting ance of the Advisory Agreements. In arriving at its decision, the and administrative costs and the effects of any fee waivers. The Board did not identify any single factor or group of factors as Board then compared each Funds expense ratio to the average all-important or controlling, but considered all factors together expense ratio of the similar funds provided by Morningstar. The and different Trustees may have attributed different weights to Board noted that the net expense ratio of a majority of the Funds the various factors considered. ranked in the top half (lower expenses) of their Morningstar peers. The Board also considered the advisory fee rates charged by the Advisor for managing mutual fund portfolios that are similar to the Funds but available to the public. After reviewing this and related information, the Board concluded, within the context of its overall conclusions regarding each of the Advisory Agreements, that the fees and expenses of each of the Funds supported the approval of the Advisory Agreements. 48 Trustees The following is a list of the Trusts independent trustees. Each trustee oversees the six portfolios of the Sentinel Variable Products Trust. Trustees serve until the next regular policyholders meeting or until he or she reaches the mandatory retirement age established by the Trust. Position and Length of Principal Occupation(s) Name, Address, Age Time Served During Past Five Years Public Directorships William D. McMeekin Trustee, since 2000 Former Executive Vice President, Commercial Services - None National Life Drive TD Banknorth, N.A. (formerly Banknorth Vermont) from Montpelier, VT 05604 June, 2005 to May 2006; Senior Vice President & Senior Lending Officer, from 2001 to 2005; Community President - The Howard Bank, from 2000 to 2001 Nancy F. Pope Trustee, since 2007 Trustee - Northfield Savings Bank, since 1995; Director None National Life Drive - Spaulding High School Union District, since 2008; Montpelier, VT 05604 Trustee - Governor's Institute of Vermont, from 2007 to May 2008; Director (Chair) - Barre Town School District, from 1995 to 2004; Trustee (Vice Chair) - Aldrich Public Library, since 2002 and from 1993 to 2000 William G. Ricker Trustee, since 2000 Former President - Denis, Ricker & Brown None National Life Drive (Insurance Agency), from 1980 to 2001 Montpelier, VT 05604 49 Officers The names of and other information relating to the one Trustee who is an officer and interested person of the Funds as defined in the Investment Company Act of 1940, as amended and to the officers of the Funds are set forth below. Position and Length Name, Address, Age of Time Served* Principal Occupation(s) During Past Five Years Public Directorships Mehran Assadi ( 52 ) Chair and Trustee, National Life Holding Company (a mutual insurance company) and N/A National Life Drive since 2009 National Life Insurance Company (National Life)  President and Montpelier, VT 05604 Chief Executive Officer, since 2009; President  Life and Annuity, from 2005 to 2009; Interim Chief Information Officer, from 2003 to 2005; NLV Financial Corporation - President and Chief Executive Officer, since 2009; Executive Vice President, from 2008 to 2009 Christian W. Thwaites President and Sentinel Asset Management, Inc. (Advisor)  President & Chief Sentinel Funds National Life Drive Chief Executive Executive Officer, since 2005; National Life  Executive Vice (15 Portfolios) Montpelier, VT 05604 Officer, since 2005 President, since 2005; Sentinel Funds  President, Chief Executive Officer and Director, since 2005; Sentinel Financial Services Company (SFSC)  Chief Executive Officer, since 2005, President from 2005 to 2006; Sentinel Administrative Services, Inc. (SASI)  President & Chief Executive Officer, since 2005; Sentinel Advisors Company (SAC) and Sentinel Administrative Services Company (SASC)  President & Chief Executive Officer, from 2005 to 2006; Skandia Global Funds  Chief Executive Officer, from 1996 to 2004 Thomas P. Malone Vice President SASI  Vice President, since 2006; Sentinel Funds  N/A National Life Drive & Treasurer, Vice President and Treasurer, since 1997; SASC  Vice President, Montpelier, VT 05604 Since 2000 from 1998 to 2006 John K. Landy Vice President, SASI  Senior Vice President, since 2006; Sentinel Funds  Vice N/A National Life Drive Since 2004 President, since 2003; SASC  Senior Vice President, from 2004 to Montpelier, VT 05604 2006; Vice President, from 1997 to 2004 Scott G. Wheeler Assistant Vice SASI  Vice President, since 2007; Assistant Vice President, from N/A National Life Drive President 2006 to 2007; Sentinel Funds  Assistant Vice President and Montpelier, VT 05604 & Assistant Assistant Treasurer, since 1998; SASC  Assistant Vice President, Treasurer, from 1998 to 2006 Since 2004 Lisa F. Muller Secretary, National Life  Counsel, since 2008; Sentinel Funds  Secretary, N/A National Life Drive Since 2008 since 2008; State of Vermont, Department of Banking and Montpelier, VT 05604 Insurance  Assistant General Counsel, from 2006 to 2008; Davis, Polk and Wardwell  Associate, from 2005 to 2006 and from 1999 to 2002; U.S. District Court N.D. Illinois  Law Clerk, from 2002 to 2004 Lindsay E. Staples Assistant National Life  Senior Securities Paralegal, since 2010; Sentinel N/A National Life Drive Secretary, Funds  Assistant Secretary, since 2010 and from 2007 to 2009; Montpelier, VT 05604 since 2010 and National Life  Senior Compliance Associate, from 2009 to 2010; from National Life  Securities Paralegal, from 2007 to 2009; Holman 2007 to 2009 Immigration  Paralegal, 2006 to 2007; Wilmer Cutler Pickering Hale and Dorr  Paralegal, 2004 to 2006 D. Russell Morgan Chief Compliance Advisor; National Variable Annuity Account II; National Variable N/A National Life Drive Officer, Since Life Insurance Account  Chief Compliance Officer, since 2004; Montpelier, VT 05604 2004; Secretary, Sentinel Funds  Chief Compliance Officer, since 2004; Secretary, from 2000 to 2005 from 1988 to 2005; National Life  Assistant General Counsel, from 2001 to 2005; Equity Services, Inc.  Counsel, from 1986 to 2005; Advisor, SFSC, SASC  Counsel, from 1993 to 2005 * Each Officer is elected by, and serves at the pleasure of, the Board of the Funds. The Statement of Additional Information has additional information about the Trusts Trustees and is available, without charge, upon request by calling 800.537.7003. 50 Investment Advisor Custodian Sentinel Asset Management, Inc. State Street Bank & Trust Company Kansas City Principal Underwriter Transfer Agent, Shareholder Servicing Agent Sentinel Financial Services Company and Administrator Counsel Sentinel Administrative Services, Inc. Sidley Austin LLP 51 For more than 75 years the Essential Elements of Investing have been the core of Sentinels philosophy, investment process and fund solutions. A FOCUS on Core Asset Classes We built our reputation on foundation strategies that invest in core asset classes, like domestic and international equities and high-quality fixed income investments. DISCIPLINE in our Decisions and Processes We are long-term investors, dedicated to fundamental bottom-up research and attentive to managing downside risk. We also believe in broad diversification, ensuring that no investment strategy is overly exposed to single securities or sectors. Dedication to STEWARDSHIP We see our role as stewards of your investment capital. This mindset reinforces our focus on core strategies, our conservative approach to risk, and our quest for consistent long-term results. ITEM 2. CODE OF ETHICS (a) As of December 31, 2010, the Registrant had adopted a code of ethics that applies to the Registrant's Principal Executive and Senior Financial Officers, or persons performing similar functions, regardless of whether these individuals are employed by the Registrant or a third party. (c) There were no amendments during the fiscal year ended December 31, 2010 to any provision of the code of ethics that applies to the Registrant's Principal Executive and Senior Financial Officers. (d) There were no waivers granted during the fiscal year ended December 31, 2010 from any provision of the code of ethics that applies to the Registrant's Principal Executive and Senior Financial Officers. (e) Not applicable. (f) A copy of the Registrant's code of ethics is attached as an exhibit. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The Registrant's Board of Trustees has determined that the Board of Trustees currently does not have an Audit Committee Financial Expert serving on the Registrant's Audit Committee. However, the members of the Audit Committee, which consists of the three non-interested trustees of the Registrant, after considering all the factors that they deem relevant, including the experience and business backgrounds of its members, have determined that as a group they have the attributes necessary to provide appropriate oversight in connection with preparation of the Registrant's financial statements. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES (a) Audit Fees. PricewaterhouseCoopers billed the Registrant aggregate fees for professional services rendered to the Registrant for the last two fiscal years as follows: 2009 $82,650 2010 $87,000 NY1 5500985v1 (b) Audit-Related Fees. PricewaterhouseCoopers billed the Registrant's transfer agent, Sentinel Administrative Services Inc. ("SASI"), aggregate fees for services which related to the SASI SAS 70 report, in the last two fiscal years as follows 2009 $74,000 2010 $79,000 (c) Tax Fees. PricewaterhouseCoopers billed the Registrant aggregate fees for services including the review of the Registrant's applicable tax returns and responding to general tax questions for the last two fiscal years as follows: 2009 $22,800 (d) All Other Fees. PricewaterhouseCoopers has not billed the Registrant for other products and services during the last two fiscal years. (e)(1) Audit Committee Pre-Approval Policy. The policy of the Registrant's Audit Committee is to pre-approve (or establish a policy for the pre-approval of) all auditing services to be provided to the Registrant by the independent auditor and to pre-approve (or establish policies for the pre-approval of) all non-auditing services, including tax services, to be provided to the Registrant by the independent auditor. The Audit Committee also must pre-approve non-auditing services to be provided to the Registrant's investment adviser (and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant) if the engagement relates directly to the operations and financial reporting of the Registrant. (e)(2) 100% of the services described in (b), (c) and (d) above were approved by the Audit Committee. (f) All of the work in connection with the audit of the Registrant's financial statements was performed by full-time employees of PricewaterhouseCoopers. (g) Except as disclosed in Item 4(c), there were no non-audit fees billed by PricewaterhouseCoopers for services rendered to the Registrant, and rendered to the Registrant's investment adviser, and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant for each of the Registrant's last two fiscal years. 2 NY1 5500985v1 (h) The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to the Registrant's investment adviser, and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant's independence. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS (a) Not applicable. (b) Not applicable. ITEM 6. SCHEDULE OF INVESTMENTS The complete schedule of investments is included in Item 1 of this Form N-CSR. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No material changes. 3 NY1 5500985v1 ITEM 11. CONTROLS AND PROCEDURES The Registrant's principal executive officer and principal financial officer have evaluated the Registrant's disclosure controls and procedures within 90 days of the filing of this report and have concluded that they are effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. There were no changes in the Registrant's internal controls over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 12. EXHIBITS (a)(1) Code of Ethics. (a)(2) Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2 under the Investment Company Act of 1940 are attached hereto as an exhibit. (a)(3) Not applicable. (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are furnished herewith as an exhibit. 4 NY1 5500985v1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sentinel Variable Products Trust By: /s/ Christian W. Thwaites Christian W. Thwaites, President & Chief Executive Officer Date: March 4, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Christian W. Thwaites Christian W. Thwaites, President & Chief Executive Officer By: /s/ Thomas P. Malone Thomas P. Malone, Vice President & Treasurer Date: March 4, 2011 5 NY1 5500985v1 SENTINEL FAMILY OF FUNDS CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS August 15, 2003, as amended March 12, 2008 I. Covered Officers and Purposes of the Code The Sentinel Family of Funds code of ethics (the Code) for the investment companies within the complex (listed in Exhibit A hereto) (collectively, the Funds and each, a Fund) applies to each Funds Principal Executive Officer and Senior Financial Officers (the Covered Officers), each of whom is identified in Exhibit B hereto, for the purpose of promoting: Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships. Full, fair, accurate, timely and understandable disclosure in reports and documents that a Fund files with, or submits to, the Securities and Exchange Commission (the SEC) and in other public communications made by such Fund. Compliance with applicable laws and governmental rules and regulations; The prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code. Accountability for adherence to the Code. Covered Officers should adhere to a high standard of business ethics and should avoid placing themselves in a compromising position where their interests may be, or appear to be, in conflict with those of the Funds and their shareholders. II. Covered Officers Should Handle Ethically Actual and Apparent Conflicts of Interest A conflict of interest occurs when a Covered Officers private interest interferes with the interests of, or his services to, a Fund. A Covered Officer must not engage in any activity that could result in an actual, potential or perceived conflict of interest. Thus, a Covered Officer must not represent a Fund in any activity or transaction if the personal interests of the Covered Officer might affect his or her ability to represent such Funds interests fairly and impartially. A Covered Officer must not knowingly and voluntarily permit himself or herself to be placed in a position where his or her interests may become adverse to a Funds. Covered Officers should be aware that any transaction or activity involving the Covered Officer (or even a relative or close associate thereof) could pose a conflict of interest, whether perceived, potential or actual. Certain conflicts of interest arise out of the relationships between Covered Officers and a Fund and already are subject to conflict of interest provisions in the 6 NY1 5500985v1 Investment Company Act of 1940 (the Investment Company Act) and the Investment Advisers Act of 1940 (the Advisers Act). For example, Covered Officers may not individually engage in certain transactions (such as the purchase or sale of securities or other property) with a Fund because of their status as affiliated persons of such Fund. The compliance programs of the Funds and their investment adviser, Sentinel Advisors Company (Sentinel Advisors), are designed to prevent, or identify and correct, violations of these provisions. This Code does not, and is not intended to, repeat or replace these programs and procedures, and such conflicts fall outside the parameters of this Code. Although typically not presenting an opportunity for improper personal benefit, conflicts arise from, or as a result of, the contractual relationship between a Fund and Sentinel Advisors, of which the Covered Officers are also officers or employees. As a result, the Code recognizes that the Covered Officers, in the normal course of their duties (whether formally for a Fund or for Sentinel Advisors, or for both), will be involved in establishing policies and implementing decisions that will have different effects on Sentinel Advisors and such Fund. The participation of the Covered Officers in such activities is inherent in the contractual relationship between such Fund and Sentinel Advisors and is consistent with the performance by the Covered Officers of their duties as officers of such Fund. Thus, if performed in conformity with the provisions of the Investment Company Act and the Advisers Act, such activities will be deemed to have been handled ethically. In addition, it is recognized by the Funds Boards of Directors/Trustees (collectively, the Board) that the Covered Officers may also be officers or employees of one or more other investment companies covered by this or other codes. Other conflicts of interest are covered by the Code, even if such conflicts of interest are not subject to provisions in the Investment Company Act and the Advisers Act. The following list provides examples of conflicts of interest under the Code, but Covered Officers should keep in mind that these examples are not exhaustive. The overarching principle is that the personal interest of a Covered Officer should not be placed improperly before the interest of a Fund. Each Covered Officer must: Not use his personal influence or personal relationship improperly to influence investment decisions or financial reporting by a Fund whereby the Covered Officer would benefit personally to the detriment of such Fund. Not cause a Fund to take action, or fail to take action, for the individual personal benefit of the Covered Officer rather than the benefit of such Fund. Not use material non-public knowledge of portfolio transactions made or contemplated for a Fund to trade personally or cause others to trade personally in contemplation of the market effect of such transactions. Never accept compensation in any form from any person or entity for directing Fund business to such person or entity or for accepting business on behalf of such Fund. All placements of Fund business and acceptance of 7 NY1 5500985v1 businesses by such Fund must be rewarded purely upon business considerations and such Funds best interests. Report at least annually affiliations or other relationships related to conflicts of interest. These are certain conflict of interest situations that should always be discussed with the Counsel of Sentinel Advisor (Counsel), including the following. Service as a director, trustee, officer, owner or partner of, or as a consultant or independent contractor to, any publicly or privately owned business organization, regardless of whether compensation of any form is received. The receipt of any gifts with a value in excess of U.S. $100. It must be remembered that business relationships cannot always be separated from personal relationships and that the integrity of a business relationship is always susceptible to criticism in hindsight where gifts are received. Under no circumstances may Covered Officers accept gifts in the form of cash or cash equivalents. The receipt of any entertainment from any company with which a Fund has current or prospective business dealings unless such entertainment is business- related, reasonable in cost, appropriate as to time and place, and not so frequent as to raise any question of impropriety. The giving of gifts or entertainment to a Fund shareholder, service provider, supplier or other Fund business contact. Covered Officers must use careful judgment to ascertain that the matter is handled in good taste without excessive expense. The aggregate value of all such gifts or entertainment to a business contact may not exceed U.S. $100 in any 12-month period. Any ownership interest in, or any consulting, employment or any other type of special relationship with, any of a Funds service providers, other than Sentinel Advisors, its principal underwriter, administrator or any affiliated person thereof. All details of a Funds relationships and transactions with those with whom it does business must be entered in its records. A direct or indirect financial interest in commissions, transaction charges or spreads paid by a Fund for effecting portfolio transactions or for selling or redeeming shares other than an interest arising from the Covered Officers employment, such as compensation or equity ownership. III. Disclosure and Compliance 8 NY1 5500985v1 Each Covered Officer should familiarize himself with the disclosure requirements generally applicable to a Fund. Each Covered Officer should not knowingly misrepresent, or cause others to misrepresent, facts about a Fund to others, whether within or outside such Fund, including to such Funds directors/trustees and auditors, and to governmental regulators and self-regulatory organizations. Each Covered Officer should, to the extent appropriate within his area of responsibility, consult with other officers and employees of a Fund and Sentinel Advisors with the goal of promoting full, fair, accurate, timely and understandable disclosure in the reports and documents such Fund files with, or submits to, the SEC and in other public communications made by such Fund. It is the responsibility of each Covered Officer to promote compliance with the standards and restrictions imposed by applicable laws, rules and regulations. IV. Reporting and Accountability Covered Officer must: Upon adoption of the Code (or thereafter as applicable, upon becoming a Covered Officer) affirm in writing that he or she has received, read and understands the Code. The form for this purpose is attached hereto as Exhibit C . Annually thereafter affirm that he or she has complied with the requirements of the Code. The document for this purpose is attached hereto as Exhibit D . Not retaliate against any other Covered Officer or any employee of a Fund or its affiliated persons for reports of potential violations that are made in good faith. Notify Counsel promptly, on a confidential basis, if he or she knows of any violations of this Code. Failure to do so is itself a violation of this Code. Counsel is responsible for applying this Code to specific situations in which questions are presented under it and has the authority to interpret this Code in any particular situation. However, the Board will consider any approvals or waivers sought by the Covered Officers. The Funds will adhere to the following procedures in investigating and enforcing this Code. Counsel will take all appropriate action to investigate any potential violations reported to him or her. If, after such investigation, Counsel believes that no violation occurred, Counsel is not required to take any further action. Any matter that Counsel believes is a violation will be reported to the Audit Committee. 9 NY1 5500985v1 If the Audit Committee concurs that a violation has occurred, it will inform and make a recommendation to the Board, which will consider appropriate action, which may include review of, and appropriate modifications to, applicable policies and procedures, notification to appropriate personnel of Sentinel Advisors, or a recommendation to dismiss the Covered Officer. The Board will be responsible for granting waivers, as appropriate. Any changes to or waivers of this Code will, to the extent required, be disclosed as provided by SEC rules. 10 NY1 5500985v1 V. Other Policies and Procedures This Code shall be the sole code of ethics adopted by the Funds for purposes of Section 406 of the Sarbanes-Oxley Act of 2002 and the rules and forms applicable to registered investment companies thereunder. Insofar as other policies or procedures of the Funds, Sentinel Advisors or other service providers govern or purport to govern the behavior or activities of the Covered Officers who are subject to this Code, they are superseded by this Code to the extent that they overlap or conflict with the provisions of this Code. The Funds and Sentinel Advisors codes of ethics under Rule 17j-1 under the Investment Company Act are separate requirements applying to the Covered Officers and others, and are not part of this Code. VI. Amendments Any amendments to this Code, other than amendments to Exhibit A and/or Exhibit B , must be approved by a majority vote of the Board, including a majority vote of the independent directors/trustees. VII. Confidentiality All reports and records prepared or maintained pursuant to this Code will be considered confidential and shall be maintained and protected accordingly. Except as otherwise required by law or this Code, such matters shall not be disclosed to anyone other than the Board or the appropriate Fund and Sentinel Advisors personnel. VIII. Penalties A Covered Officer who violates the high ethical standards contained in this Code may be subject to disciplinary action, including dismissal as an officer of a Fund. IX. Internal Use The Code is intended solely for the internal use by the Funds and does not constitute an admission, by or on behalf of any Fund, as to any fact, circumstances or legal conclusion. Date: August 15, 2003 11 NY1 5500985v1 Exhibit B SENTINEL FAMILY OF FUNDS CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS LIST OF SENTINEL FUNDS Sentinel Group Funds, Inc. Sentinel Variable Products Trust SENTINEL FAMILY OF FUNDS CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS LIST OF COVERED OFFICERS As of March 12, 2008 Sentinel Group Funds, Inc.: Christian W. Thwaites John Birch Sentinel Variable Products Trust: Christian W. Thwaites Thomas P. Malone B-1 NY1 5500985v1 Exhibit C SENTINEL FAMILY OF FUNDS CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS INITIAL CERTIFICATION OF RECEIPT (This certification must be returned to Counsel within 10 days of receipt of a copy of the Code) I hereby acknowledge that I have received and read the Sentinel Family of Funds Code of Ethics for Principal Executive and Senior Financial Officers (the Code). I understand and agree that as a Covered Officer, I am subject to and will abide by the Codes provisions and all amendments thereto. I further undertake to obey the rules of any regulatory body with which the Sentinel Family of Funds may be required to comply either directly or indirectly prevailing from time to time and any addition, amendment or replacement that is set out in any written notice which is subsequently given to me. I understand that failure to follow such policies and procedures can result in disciplinary action by the Board of Directors/Trustees of the Sentinel Family of Funds, as well as possible civil and criminal penalties. Signature Date Print Name C-1 NY1 5500985v1 Exhibit C SENTINEL FAMILY OF FUNDS CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS ANNUAL CERTIFICATION (This certification must be returned to Counsel by [date] of each year) I hereby certify that I have read and understand and agree to abide by the Sentinel Family of Funds Code of Ethics for Principal Executive and Senior Financial Officers (the Code). I further certify that I have complied with all the requirements of the Code and reported any transactions, affiliations and/or relationships required to be reported under the Code. Signature Date Print Name C-2 NY1 5500985v1
